                  Case:19-13777-MER
 Fill in this information to identify your case:      Doc#:1 Filed:05/03/19                     Entered:05/03/19 15:30:23 Page1 of 78
 United States Bankruptcy Court for the:

                    District of Colorado

 Case number (If known):                         Chapter you are filing under:
                                                 ✔
                                                 ❑         Chapter 7
                                                 ❑         Chapter 11
                                                 ❑         Chapter 12
                                                 ❑         Chapter 13                                                                           ❑Check if this is an
                                                                                                                                                     amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                               12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint case—and in joint
cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer would be yes if either debtor owns
a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the
spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Identify Yourself

                                              About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
  1.   Your full name

       Write the name that is on your         Leonardo                                                          Eva
       government-issued picture              First name                                                       First name
       identification (for example, your      Martin                                                            Esmeralda
       driver’s license or passport).         Middle name                                                      Middle name

       Bring your picture identification to   Marrero                                                           Escalona
       your meeting with the trustee.         Last name                                                        Last name


                                              Suffix (Sr., Jr, II, III)                                         Suffix (Sr., Jr, II, III)




  2.   All other names you have used
                                                                                                                Eve
       in the last 8 years                                                                                     First name
                                              First name
       Include your married or maiden
       names.                                 Middle name                                                      Middle name
                                                                                                                Escalona
                                              Last name                                                        Last name




                                              First name                                                       First name


                                              Middle name                                                      Middle name


                                              Last name                                                        Last name




  3.   Only the last 4 digits of your
                                              xxx - xx - 6        9       8   2                                xxx - xx - 6         9       7    9
       Social Security number or
       federal Individual Taxpayer            OR                                                               OR
       Identification number                  9xx - xx -                                                       9xx - xx -
       (ITIN)




Official Form 101                                              Voluntary Petition for Individuals Filing for Bankruptcy                                                page 1
 Debtor 1     Case:19-13777-MER
                 Leonardo    Martin Doc#:1 Filed:05/03/19
                                            Marrero                                            Entered:05/03/19 15:30:23 Page2 of 78
 Debtor 2            Eva                 Esmeralda                    Escalona                                           Case number (if known)
                     First Name          Middle Name                  Last Name




                                          About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):


  4.   Any business names and
       Employer Identification            ✔I have not used any business names or EINs.
                                          ❑                                                                   ✔I have not used any business names or EINs.
                                                                                                              ❑
       Numbers (EIN) you have used
       in the last 8 years

       Include trade names and doing      Business name                                                       Business name
       business as names

                                          Business name                                                       Business name


                                                       -                                                                   -
                                          EIN                                                                 EIN


                                                       -                                                                   -
                                          EIN                                                                 EIN




                                                                                                              If Debtor 2 lives at a different address:
  5.   Where you live
                                          3158 Cross Canyon Ln
                                          Number             Street                                           Number            Street




                                          Grand Jct, CO 81504-6418
                                          City                                     State     ZIP Code         City                                     State     ZIP Code

                                          Mesa
                                          County                                                              County

                                          If your mailing address is different from the one above, fill If Debtor 2's mailing address is different from the one
                                          it in here. Note that the court will send any notices to you at above, fill it in here. Note that the court will send any notices
                                          this mailing address.                                           to you at this mailing address.


                                          Number             Street                                           Number            Street



                                          P.O. Box                                                            P.O. Box



                                          City                                     State     ZIP Code         City                                     State     ZIP Code




  6.   Why you are choosing this          Check one:                                                          Check one:
       district to file for bankruptcy
                                          ✔
                                          ❑      Over the last 180 days before filing this petition, I have   ✔
                                                                                                              ❑      Over the last 180 days before filing this petition, I have
                                                 lived in this district longer than in any other district.           lived in this district longer than in any other district.

                                          ❑      I have another reason. Explain.                              ❑      I have another reason. Explain.
                                                 (See 28 U.S.C. § 1408)                                              (See 28 U.S.C. § 1408)




Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                                          page 2
 Debtor 1     Case:19-13777-MER
                 Leonardo    Martin Doc#:1 Filed:05/03/19
                                            Marrero                                         Entered:05/03/19 15:30:23 Page3 of 78
 Debtor 2           Eva                  Esmeralda                Escalona                                             Case number (if known)
                    First Name           Middle Name                  Last Name


 Part 2: Tell the Court About Your Bankruptcy Case


                                         Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
  7.   The chapter of the Bankruptcy     (Form B2010)). Also, go to the top of page 1 and check the appropriate box.
       Code you are choosing to file
       under
                                         ✔
                                         ❑     Chapter 7
                                         ❑     Chapter 11
                                         ❑     Chapter 12
                                         ❑     Chapter 13




  8.   How you will pay the fee          ❑   I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                             about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                             order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                             a pre-printed address.
                                         ✔
                                         ❑   I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                             Your Filing Fee in Installments (Official Form 103A).

                                         ❑   I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                             but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line
                                             that applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill
                                             out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.




                                         ✔ No.
                                         ❑
  9.   Have you filed for bankruptcy
       within the last 8 years?          ❑Yes.     District                                          When                          Case number
                                                                                                            MM / DD / YYYY

                                                   District                                          When                          Case number
                                                                                                            MM / DD / YYYY

                                                   District                                          When                          Case number
                                                                                                            MM / DD / YYYY



                                         ✔ No.
                                         ❑
  10. Are any bankruptcy cases
       pending or being filed by a       ❑Yes.     Debtor                                                                       Relationship to you
       spouse who is not filing this
       case with you, or by a business             District                                      When                           Case number, if known
       partner, or by an affiliate?                                                                     MM / DD / YYYY


                                                   Debtor                                                                       Relationship to you

                                                   District                                      When                           Case number, if known
                                                                                                        MM / DD / YYYY




                                         ❑   No.     Go to line 12.
  11. Do you rent your residence?
                                         ✔
                                         ❑   Yes. Has your landlord obtained an eviction judgment against you?

                                                    ✔
                                                    ❑    No. Go to line 12.

                                                    ❑    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part
                                                         of this bankruptcy petition.




Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                                             page 3
 Debtor 1      Case:19-13777-MER
                  Leonardo    Martin Doc#:1 Filed:05/03/19
                                             Marrero                                             Entered:05/03/19 15:30:23 Page4 of 78
 Debtor 2             Eva                     Esmeralda                Escalona                                          Case number (if known)
                      First Name              Middle Name               Last Name


 Part 3: Report About Any Businesses You Own as a Sole Proprietor

                                              ✔
                                              ❑   No. Go to Part 4.
  12. Are you a sole proprietor of any
      full- or part-time business?            ❑   Yes. Name and location of business

      A sole proprietorship is a business
      you operate as an individual, and is        Name of business, if any
      not a separate legal entity such as
      a corporation, partnership, or LLC.
                                                  Number           Street
      If you have more than one sole
      proprietorship, use a separate
      sheet and attach it to this petition.

                                                  City                                                       State        ZIP Code

                                                  Check the appropriate box to describe your business:

                                                  ❑      Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                  ❑      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                  ❑      Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                  ❑      Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                  ❑      None of the above




                                     If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
  13. Are you filing under Chapter 11deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
      of the Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in
      you a small business debtor?   11 U.S.C. § 1116(1)(B).
      For a definition of small business      ✔
                                              ❑   No.        I am not filing under Chapter 11.
      debtor, see 11 U.S.C. § 101(51D).
                                              ❑   No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the
                                                             Bankruptcy Code.

                                              ❑   Yes.       I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy
                                                             Code.


 Part 4: Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

                                              ✔
                                              ❑   No.
  14. Do you own or have any
      property that poses or is               ❑   Yes.     What is the hazard?
      alleged to pose a threat of
      imminent and identifiable
      hazard to public health or
      safety? Or do you own any
      property that needs immediate                        If immediate attention is needed, why is it needed?
      attention?

      For example, do you own
      perishable goods, or livestock that
      must be fed, or a building that                      Where is the property?
      needs urgent repairs?
                                                                                    Number          Street




                                                                                      City                                               State               ZIP Code




Official Form 101                                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 4
 Debtor 1     Case:19-13777-MER
                 Leonardo    Martin Doc#:1 Filed:05/03/19
                                            Marrero                                              Entered:05/03/19 15:30:23 Page5 of 78
 Debtor 2            Eva                  Esmeralda                  Escalona                                            Case number (if known)
                     First Name            Middle Name                Last Name


 Part 5: Explain Your Efforts to Receive a Briefing About Credit Counseling


  15. Tell the court whether you          About Debtor 1:                                                       About Debtor 2 (Spouse Only in a Joint Case):
      have received a briefing
      about credit counseling.

      The law requires that you           You must check one:                                                   You must check one:
                                          ✔                                                                     ✔
      receive a briefing about credit
      counseling before you file for      ❑    I received a briefing from an approved credit counseling         ❑    I received a briefing from an approved credit counseling
      bankruptcy. You must truthfully          agency within the 180 before I filed this bankruptcy petition,        agency within the 180 before I filed this bankruptcy petition,
      check one of the following               and I received a certificate of completion.                           and I received a certificate of completion.
      choices. If you cannot do so, you        Attach a copy of the certificate and the payment plan, if             Attach a copy of the certificate and the payment plan, if
      are not eligible to file.                any, that you developed with the agency.                              any, that you developed with the agency.

      If you file anyway, the court can   ❑    I received a briefing from an approved credit counseling         ❑    I received a briefing from an approved credit counseling
      dismiss your case, you will lose         agency within the 180 days before I filed this bankruptcy             agency within the 180 days before I filed this bankruptcy
      whatever filing fee you paid, and        petition, but I do not have a certificate of completion.              petition, but I do not have a certificate of completion.
      your creditors can begin                 Within 14 days after you file this bankruptcy petition, you           Within 14 days after you file this bankruptcy petition, you
      collection activities again.             MUST file a copy of the certificate and payment plan, if              MUST file a copy of the certificate and payment plan, if
                                               any.                                                                  any.

                                          ❑    I certify that I asked for credit counseling services from an    ❑    I certify that I asked for credit counseling services from an
                                               approved agency, but was unable to obtain those services              approved agency, but was unable to obtain those services
                                               during the 7 days after I made my request, and exigent                during the 7 days after I made my request, and exigent
                                               circumstances merit a 30-day temporary waiver of the                  circumstances merit a 30-day temporary waiver of the
                                               requirement.                                                          requirement.
                                               To ask for a 30-day temporary waiver of the requirement,              To ask for a 30-day temporary waiver of the requirement,
                                               attach a separate sheet explaining what efforts you made              attach a separate sheet explaining what efforts you made
                                               to obtain the briefing, why you were unable to obtain it              to obtain the briefing, why you were unable to obtain it
                                               before you filed for bankruptcy, and what exigent                     before you filed for bankruptcy, and what exigent
                                               circumstances required you to file this case.                         circumstances required you to file this case.

                                               Your case may be dismissed if the court is dissatisfied               Your case may be dismissed if the court is dissatisfied
                                               with your reasons for not receiving a briefing before you             with your reasons for not receiving a briefing before you
                                               filed for bankruptcy.                                                 filed for bankruptcy.

                                               If the court is satisfied with your reasons, you must still           If the court is satisfied with your reasons, you must still
                                               receive a briefing within 30 days after you file.                     receive a briefing within 30 days after you file.
                                               You must file a certificate from the approved agency,                 You must file a certificate from the approved agency,
                                               along with a copy of the payment plan you developed, if               along with a copy of the payment plan you developed, if
                                               any. If you do not do so, your case may be dismissed.                 any. If you do not do so, your case may be dismissed.

                                               Any extension of the 30-day deadline is granted only for              Any extension of the 30-day deadline is granted only for
                                               cause and is limited to a maximum of 15 days.                         cause and is limited to a maximum of 15 days.

                                          ❑    I am not required to receive a briefing about credit             ❑    I am not required to receive a briefing about credit
                                               counseling because of:                                                counseling because of:
                                               ❑    Incapacity. I have a mental illness or a mental                  ❑    Incapacity. I have a mental illness or a mental
                                                                deficiency that makes me incapable                                    deficiency that makes me incapable
                                                                of realizing or making rational                                       of realizing or making rational
                                                                decisions about finances.                                             decisions about finances.
                                               ❑    Disability.   My physical disability causes me to                ❑    Disability.   My physical disability causes me to
                                                                  be unable to participate in a briefing                                be unable to participate in a briefing
                                                                  in person, by phone, or through the                                   in person, by phone, or through the
                                                                  internet, even after I reasonably tried                               internet, even after I reasonably tried
                                                                  to do so.                                                             to do so.
                                               ❑    Active duty. I am currently on active military duty in           ❑    Active duty. I am currently on active military duty in
                                                                 a military combat zone.                                               a military combat zone.

                                               If you believe you are not required to receive a briefing             If you believe you are not required to receive a briefing
                                               about credit counseling, you must file a motion for waiver            about credit counseling, you must file a motion for waiver
                                               of credit counseling with the court.                                  of credit counseling with the court.




Official Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy                                                              page 5
 Debtor 1     Case:19-13777-MER
                 Leonardo    Martin Doc#:1 Filed:05/03/19
                                            Marrero                                             Entered:05/03/19 15:30:23 Page6 of 78
 Debtor 2            Eva                    Esmeralda                  Escalona                                           Case number (if known)
                     First Name             Middle Name                Last Name


 Part 6: Answer These Questions for Reporting Purposes


                                            16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by
  16. What kind of debts do you                  an individual primarily for a personal, family, or household purpose.”
      have?
                                                   ❑    No. Go to line 16b.

                                                   ✔
                                                   ❑    Yes. Go to line 17.

                                            16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain money for a
                                                 business or investment or through the operation of the business or investment.

                                                   ❑    No. Go to line 16c.

                                                   ❑    Yes. Go to line 17.

                                            16c. State the type of debts you owe that are not consumer debts or business debts.



  17. Are you filing under Chapter 7?       ❑      No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after any        ✔
                                            ❑      Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
      exempt property is excluded                       expenses are paid that funds will be available to distribute to unsecured creditors?
      and administrative expenses
      are paid that funds will be                          ❑     No
      available for distribution to
      unsecured creditors?                                 ❑     Yes

                                             ✔
                                             ❑     1-49 ❑ 50-99                     ❑    1,000-5,000 ❑ 5,001-10,000              ❑     25,001-50,000 ❑ 50,000-100,000
  18. How many creditors do you              ❑     100-199 ❑ 200-999                ❑    10,001-25,000                           ❑     More than 100,000
      estimate that you owe?
                                             ✔
                                             ❑     $0-$50,000                        ❑     $1,000,001-$10 million                    ❑    $500,000,001-$1 billion
  19. How much do you estimate               ❑     $50,001-$100,000                  ❑     $10,000,001-$50 million                   ❑    $1,000,000,001-$10 billion
                                             ❑                                       ❑                                               ❑
      your assets to be worth?
                                                   $100,001-$500,000                       $50,000,001-$100 million                       $10,000,000,001-$50 billion
                                             ❑     $500,001-$1 million               ❑     $100,000,001-$500 million                 ❑    More than $50 billion

                                             ❑     $0-$50,000                        ❑     $1,000,001-$10 million                    ❑    $500,000,001-$1 billion
  20. How much do you estimate               ❑     $50,001-$100,000                  ❑     $10,000,001-$50 million                   ❑    $1,000,000,001-$10 billion
      your liabilities to be?
                                             ✔
                                             ❑     $100,001-$500,000                 ❑     $50,000,001-$100 million                  ❑    $10,000,000,001-$50 billion
                                             ❑     $500,001-$1 million               ❑     $100,000,001-$500 million                 ❑    More than $50 billion

 Part 7: Sign Below


  For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.
                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United States
                                  Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.
                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I have
                                  obtained and read the notice required by 11 U.S.C. § 342(b).
                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
                                  can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                    ✘ /s/ Leonardo Martin Marrero                                            ✘ /s/ Eva Esmeralda Escalona
                                         Leonardo Martin Marrero, Debtor 1                                        Eva Esmeralda Escalona, Debtor 2
                                         Executed on 05/03/2019                                                   Executed on 05/03/2019
                                                         MM/ DD/ YYYY                                                             MM/ DD/ YYYY




Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                                          page 6
 Debtor 1     Case:19-13777-MER
                 Leonardo    Martin Doc#:1 Filed:05/03/19
                                            Marrero                                           Entered:05/03/19 15:30:23 Page7 of 78
 Debtor 2            Eva                    Esmeralda               Escalona                                           Case number (if known)
                     First Name             Middle Name              Last Name



   For your attorney, if you are              I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
   represented by one                         under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for
                                              which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and,
   If you are not represented by an           in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules
   attorney, you do not need to file this     filed with the petition is incorrect.
   page.

                                              ✘ /s/ Andrea Rosenberry                                                  Date 05/03/2019
                                                  Andrea Rosenberry, Attorney                                                 MM / DD / YYYY




                                                  Andrea Rosenberry
                                                  Printed name

                                                  Colorado Legal Services
                                                  Firm name

                                                  1905 N Sherman St Ste 400
                                                  Number      Street



                                                  Denver                                                               CO      80203-1143
                                                  City                                                                State    ZIP Code



                                                  Contact phone (303) 866-9395                                     Email address arosenberry@colegalserv.org


                                                                                                                       CO
                                                  Bar number                                                          State




Official Form 101                                         Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 7
                     Case:19-13777-MER Doc#:1 Filed:05/03/19
 Fill in this information to identify your case and this filing:
                                                                                                                            Entered:05/03/19 15:30:23 Page8 of 78

  Debtor 1                          Leonardo                     Martin                     Marrero
                                   First Name                   Middle Name                Last Name

  Debtor 2                          Eva                          Esmeralda                  Escalona
  (Spouse, if filing)              First Name                   Middle Name                Last Name

  United States Bankruptcy Court for the:                                                District of Colorado
                                                                                                                                                                                   ❑   Check if this is an
  Case number                                                                                                                                                                          amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      ✔ No. Go to Part 2.
      ❑
      ❑ Yes. Where is the property?
                                                                              What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
                                                                             ❑ Single-family home                                                          amount of any secured claims on Schedule D:
                                                                             ❑ Duplex or multi-unit building
              description
                                                                                                                                                           Creditors Who Have Claims Secured by Property.
                                                                             ❑ Condominium or cooperative                                                Current value of the            Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?                portion you own?
                                                                             ❑ Land
              City                               State        ZIP Code       ❑ Investment property
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                             ❑ Other                                                                     as fee simple, tenancy by the entireties, or a life
                                                                                                                                                         estate), if known.
              County
                                                                              Who has an interest in the property? Check one.
                                                                             ❑ Debtor 1 only
                                                                             ❑ Debtor 2 only
                                                                             ❑ Debtor 1 and Debtor 2 only                                                 ❑ Check if this is community property
                                                                             ❑ At least one of the debtors and another                                        (see instructions)
 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜                   $0.00




Official Form 106A/B                                                                                    Schedule A/B: Property                                                                         page 1
 Debtor 1          Case:19-13777-MER
                      Leonardo    Martin Doc#:1 Filed:05/03/19
                                                 Marrero                                                                     Entered:05/03/19 15:30:23 Page9 of 78
 Debtor 2                   Eva                           Esmeralda                        Escalona                                                            Case number (if known)
                            First Name                    Middle Name                       Last Name




 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
       ❑ No
       ✔ Yes
       ❑
       3.1 Make:                                   Mazda                     Who has an interest in the property? Check one.                                 Do not deduct secured claims or exemptions. Put the
                                                   CX-5                      ❑ Debtor 1 only                                                                 amount of any secured claims on Schedule D:
            Model:
                                                                             ❑ Debtor 2 only                                                                 Creditors Who Have Claims Secured by Property.
                                                   2016                      ✔ Debtor 1 and Debtor 2 only
                                                                             ❑                                                                             Current value of the         Current value of the
                                                                             ❑ At least one of the debtors and another
            Year:
                                                   54,000                                                                                                  entire property?             portion you own?
            Approximate mileage:                                                                                                                                        $17,925.00                  $17,925.00
            Other information:                                               ❑Check if this is community property (see
                                                                                 instructions)




      If you own or have more than one, list here:

       3.2 Make:                                   Chevrolet                 Who has an interest in the property? Check one.                                 Do not deduct secured claims or exemptions. Put the
                                                   Cavalier                  ❑ Debtor 1 only                                                                 amount of any secured claims on Schedule D:
            Model:
                                                                             ❑ Debtor 2 only                                                                 Creditors Who Have Claims Secured by Property.
                                                   2005                      ✔ Debtor 1 and Debtor 2 only
                                                                             ❑                                                                             Current value of the         Current value of the
                                                                             ❑ At least one of the debtors and another
            Year:
                                                   220,000                                                                                                 entire property?             portion you own?
            Approximate mileage:                                                                                                                                           $525.00                     $525.00
            Other information:                                               ❑Check if this is community property (see
                                                                                 instructions)




 4.     Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
        Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
        ✔ No
        ❑
        ❑ Yes
 5.    Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
       you have attached for Part 2. Write that number here.........................................................................................................                 ➜             $18,450.00




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                                                     Current value of the
                                                                                                                                                                                        portion you own?
                                                                                                                                                                                        Do not deduct secured
                                                                                                                                                                                        claims or exemptions.

 6. Household goods and furnishings
       Examples:       Major appliances, furniture, linens, china, kitchenware

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                Dinning Table and 3 bedroom sets
                                                                                                                                                                                                       $400.00



Official Form 106A/B                                                                                     Schedule A/B: Property                                                                     page 2
 Debtor 1        Case:19-13777-MER
                     Leonardo   MartinDoc#:1 Filed:05/03/19
                                               Marrero                                                                          Entered:05/03/19 15:30:23 Page10 of 78
 Debtor 2                   Eva                            Esmeralda                          Escalona                                                              Case number (if known)
                            First Name                      Middle Name                        Last Name



 7. Electronics
       Examples:        Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                        electronic devices including cell phones, cameras, media players, games

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                 2 Flat TV's, 1 ipad, 1 laptop, 2 monitors, 1 printer, 1 mod                                                                                   $500.00



 8.    Collectibles of value
       Examples:        Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                        stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
       ✔ No
       ❑
       ❑ Yes. Describe........

 9. Equipment for sports and hobbies
       Examples:        Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                        carpentry tools; musical instruments
       ✔ No
       ❑
       ❑ Yes. Describe........

 10.    Firearms
        Examples:         Pistols, rifles, shotguns, ammunition, and related equipment
        ✔ No
        ❑
        ❑ Yes. Describe........

 11.    Clothes
        Examples:         Everyday clothes, furs, leather coats, designer wear, shoes, accessories

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                 Regular everyday clothing                                                                                                                     $100.00



 12.    Jewelry
        Examples:         Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                 Costume Jewelry
                                                                                                                                                                                                 $50.00



 13.    Non-farm animals
        Examples:         Dogs, cats, birds, horses
        ✔ No
        ❑
        ❑ Yes. Describe........

 14.    Any other personal and household items you did not already list, including any health aids you did not list

        ✔ No
        ❑
        ❑ Yes. Describe........

 15.    Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
        for Part 3. Write that number here........................................................................................................................................➜          $1,050.00




Official Form 106A/B                                                                                        Schedule A/B: Property                                                           page 3
 Debtor 1        Case:19-13777-MER
                     Leonardo   MartinDoc#:1 Filed:05/03/19
                                               Marrero                                                                                        Entered:05/03/19 15:30:23 Page11 of 78
 Debtor 2                     Eva                                Esmeralda                             Escalona                                                                    Case number (if known)
                              First Name                         Middle Name                            Last Name




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                                               Current value of the
                                                                                                                                                                                                            portion you own?
                                                                                                                                                                                                            Do not deduct secured
                                                                                                                                                                                                            claims or exemptions.


 16.   Cash
       Examples:           Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
       ✔ No
       ❑
       ❑ Yes........................................................................................................................................................   Cash..............


 17.   Deposits of money
       Examples:           Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                           similar institutions. If you have multiple accounts with the same institution, list each.

       ❑ No
       ✔ Yes..................
       ❑
                                                       Institution name:



 17.1. Checking account:                                Academy Bank                                                                                                                        $1,113.19


 17.2. Checking account:                                Academy Bank, Student Checking Joint account for minor                                                                                 $0.29
                                                        son


 17.3. Savings account:                                 Academy Bank, Student Savings Joint account for minor son                                                                              $7.55



 17.4. Savings account:                                 Academy Bank                                                                                                                          $25.00


 17.5. Certificates of deposit:


 17.6. Other financial account:                         Univision Prepaid Mastercard                                                                                                           $0.90


 17.7. Other financial account:


 17.8. Other financial account:


 17.9. Other financial account:


 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:           Bond funds, investment accounts with brokerage firms, money market accounts
       ✔ No
       ❑
       ❑ Yes..................
 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................


Official Form 106A/B                                                                                                    Schedule A/B: Property                                                                          page 4
 Debtor 1       Case:19-13777-MER
                    Leonardo   MartinDoc#:1 Filed:05/03/19
                                              Marrero                                            Entered:05/03/19 15:30:23 Page12 of 78
 Debtor 2                 Eva                         Esmeralda         Escalona                                           Case number (if known)
                          First Name                  Middle Name        Last Name



 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

 21.   Retirement or pension accounts
       Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

       ❑ No
       ✔ Yes. List each account
       ❑
            separately.
 Type of account:                     Institution name:

 401(k) or similar plan:              Vanguard                                                                                          $0.00

 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others
       ✔ No
       ❑
       ❑ Yes.....................
 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................
 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................
 Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):

 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:        Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 27.   Licenses, franchises, and other general intangibles
       Examples:        Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                        professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....




Official Form 106A/B                                                               Schedule A/B: Property                                           page 5
 Debtor 1     Case:19-13777-MER
                  Leonardo   MartinDoc#:1 Filed:05/03/19
                                            Marrero                                               Entered:05/03/19 15:30:23 Page13 of 78
 Debtor 2              Eva                      Esmeralda               Escalona                                             Case number (if known)
                       First Name               Middle Name              Last Name



Money or property owed to you?                                                                                                                           Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.


 28.   Tax refunds owed to you

       ✔ No
       ❑
       ❑ Yes.    Give specific information about                                                                                  Federal:
                 them, including whether you
                 already filed the returns and the                                                                              State:
                 tax years.......................
                                                                                                                                Local:



 29.   Family support
       Examples:     Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

       ✔ No
       ❑
       ❑ Yes.    Give specific information..........
                                                                                                                                Alimony:

                                                                                                                                  Maintenance:

                                                                                                                                Support:

                                                                                                                                  Divorce settlement:

                                                                                                                                Property settlement:


 30.   Other amounts someone owes you
       Examples:     Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                     Security benefits; unpaid loans you made to someone else
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 31.   Interests in insurance policies
       Examples:     Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       ✔ No
       ❑
       ❑ Yes.    Name the insurance company
                                                            Company name:                                          Beneficiary:                         Surrender or refund value:
                 of each policy and list its value....

 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:     Accidents, employment disputes, insurance claims, or rights to sue
       ✔ No
       ❑
       ❑ Yes.    Describe each claim................




Official Form 106A/B                                                               Schedule A/B: Property                                                              page 6
 Debtor 1       Case:19-13777-MER
                    Leonardo   MartinDoc#:1 Filed:05/03/19
                                              Marrero                                                                         Entered:05/03/19 15:30:23 Page14 of 78
 Debtor 2                  Eva                            Esmeralda                         Escalona                                                              Case number (if known)
                           First Name                      Middle Name                       Last Name



 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 35.   Any financial assets you did not already list

       ❑ No
       ✔ Yes.
       ❑            Give specific information..........                HSA
                                                                                                                                                                                                          $40.01



 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜                           $1,186.94



 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ✔No. Go to Part 6.
       ❑
       ❑Yes. Go to line 38.
                                                                                                                                                                                           Current value of the
                                                                                                                                                                                           portion you own?
                                                                                                                                                                                           Do not deduct secured
                                                                                                                                                                                           claims or exemptions.

 38.   Accounts receivable or commissions you already earned

       ✔ No
       ❑
       ❑ Yes. Describe........

 39.   Office equipment, furnishings, and supplies
       Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       ✔ No
       ❑
       ❑ Yes. Describe........

 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ✔ No
       ❑
       ❑ Yes. Describe........

 41.   Inventory

       ✔ No
       ❑
       ❑ Yes. Describe........

 42.   Interests in partnerships or joint ventures

       ✔ No
       ❑
       ❑ Yes. Describe........




Official Form 106A/B                                                                                       Schedule A/B: Property                                                                     page 7
 Debtor 1       Case:19-13777-MER
                    Leonardo   MartinDoc#:1 Filed:05/03/19
                                              Marrero                                                                         Entered:05/03/19 15:30:23 Page15 of 78
 Debtor 2                  Eva                            Esmeralda                         Escalona                                                              Case number (if known)
                           First Name                      Middle Name                       Last Name



 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               ✔ No
               ❑
               ❑ Yes. Describe........

 44.   Any business-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.........

 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                                $0.00



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.

 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔No. Go to Part 7.
       ❑
       ❑Yes. Go to line 47.
                                                                                                                                                                                           Current value of the
                                                                                                                                                                                           portion you own?
                                                                                                                                                                                           Do not deduct secured
                                                                                                                                                                                           claims or exemptions.

 47.   Farm animals
       Examples:         Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................

 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............


 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ✔ No
       ❑
       ❑ Yes..........................


 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................


 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............




Official Form 106A/B                                                                                       Schedule A/B: Property                                                                     page 8
 Debtor 1        Case:19-13777-MER
                     Leonardo   MartinDoc#:1 Filed:05/03/19
                                               Marrero                                                                              Entered:05/03/19 15:30:23 Page16 of 78
 Debtor 2                   Eva                              Esmeralda                           Escalona                                                                Case number (if known)
                            First Name                       Middle Name                          Last Name



 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                             $0.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


 53.   Do you have other property of any kind you did not already list?
       Examples:          Season tickets, country club membership
       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............




 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                              $0.00



 Part 8: List the Totals of Each Part of this Form

 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜                       $0.00


 56.   Part 2: Total vehicles, line 5                                                                                        $18,450.00


 57.   Part 3: Total personal and household items, line 15                                                                     $1,050.00


 58.   Part 4: Total financial assets, line 36                                                                                 $1,186.94


 59.   Part 5: Total business-related property, line 45                                                                              $0.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                                     $0.00


 61.   Part 7: Total other property not listed, line 54                                                +                             $0.00


 62.   Total personal property. Add lines 56 through 61..............                                                        $20,686.94             Copy personal property total➜          +      $20,686.94




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................                                 $20,686.94




Official Form 106A/B                                                                                            Schedule A/B: Property                                                                page 9
               Case:19-13777-MER Doc#:1 Filed:05/03/19                                          Entered:05/03/19 15:30:23 Page17 of 78
 Fill in this information to identify your case:

  Debtor 1                    Leonardo             Martin               Marrero
                              First Name           Middle Name         Last Name

  Debtor 2                    Eva                  Esmeralda           Escalona
  (Spouse, if filing)         First Name           Middle Name         Last Name

  United States Bankruptcy Court for the:                            District of Colorado

  Case number                                                                                                                          ❑    Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                         04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

      Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
      ✔ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      ❑
      ❑ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on               Current value of the        Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                       portion you own
                                                             Copy the value from         Check only one box for each exemption.
                                                             Schedule A/B

                                                                                         ✔
 Brief description:
 2016 Mazda CX-5                                                           $17,925.00
                                                                                         ❑                  $103.53               Colo. Rev. Stat. § 13-54-102 (1)(j)(I)
                                                                                         ❑    100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:          3.1


                                                                                         ✔
 Brief description:
 2005 Chevrolet Cavalier                                                      $525.00
                                                                                         ❑                  $525.00               Colo. Rev. Stat. § 13-54-102 (1)(j)(I)
                                                                                         ❑    100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:          3.2


 3.   Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
      ✔ No
      ❑
      ❑ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
         ❑ No
         ❑ Yes




Official Form 106C                                               Schedule C: The Property You Claim as Exempt                                                     page 1 of 3
 Debtor 1     Case:19-13777-MER
                  Leonardo   MartinDoc#:1 Filed:05/03/19
                                            Marrero                                        Entered:05/03/19 15:30:23 Page18 of 78
 Debtor 2             Eva                     Esmeralda             Escalona                                         Case number (if known)
                      First Name              Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on              Current value of the      Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                      portion you own
                                                            Copy the value from       Check only one box for each exemption.
                                                            Schedule A/B

                                                                                      ✔
 Brief description:
 Dinning Table and 3 bedroom sets                                          $400.00
                                                                                      ❑                  $0.00                   Colo. Rev. Stat. § 13-54-102 (1)(e)
                                                                                      ❑   100% of fair market value, up to
 Line from                                                                                any applicable statutory limit
 Schedule A/B:          6


                                                                                      ✔
 Brief description:
 2 Flat TV's, 1 ipad, 1 laptop, 2 monitors, 1 printer, 1                   $500.00
                                                                                      ❑                 $500.00                  Colo. Rev. Stat. § 13-54-102 (1)(e)

 mod                                                                                  ❑   100% of fair market value, up to
                                                                                          any applicable statutory limit
 Line from
 Schedule A/B:          7


                                                                                      ✔
 Brief description:
 Regular everyday clothing                                                 $100.00
                                                                                      ❑                 $100.00                  Colo. Rev. Stat. § 13-54-102 (1)(a)
                                                                                      ❑   100% of fair market value, up to
 Line from                                                                                any applicable statutory limit
 Schedule A/B:         11


                                                                                      ✔
 Brief description:
 Costume Jewelry                                                            $50.00
                                                                                      ❑                 $50.00                   Colo. Rev. Stat. § 13-54-102 (1)(b)
                                                                                      ❑   100% of fair market value, up to
 Line from                                                                                any applicable statutory limit
 Schedule A/B:         12


                                                                                      ✔
 Brief description:
 Academy Bank                                                             $1,113.19
                                                                                      ❑                 $834.89                  Colo. Rev. Stat. §§ 13-54-104, 5-5-105

 Checking account                                                                     ❑   100% of fair market value, up to
                                                                                          any applicable statutory limit
 Line from
 Schedule A/B:         17


                                                                                      ✔
 Brief description:
 Univision Prepaid Mastercard                                                 $0.90
                                                                                      ❑                  $0.67                   Colo. Rev. Stat. §§ 13-54-104, 5-5-105

 Other financial account                                                              ❑   100% of fair market value, up to
                                                                                          any applicable statutory limit
 Line from
 Schedule A/B:         17


                                                                                      ✔
 Brief description:
 Academy Bank, Student Checking Joint account for                             $0.28
                                                                                      ❑                  $0.21                   Colo. Rev. Stat. §§ 13-54-104, 5-5-105

 minor son                                                                            ❑   100% of fair market value, up to
 Checking account                                                                         any applicable statutory limit

 Line from
 Schedule A/B:         17


                                                                                      ✔
 Brief description:
 Academy Bank, Student Savings Joint account for                              $7.55
                                                                                      ❑                  $5.66                   Colo. Rev. Stat. §§ 13-54-104, 5-5-105

 minor son                                                                            ❑   100% of fair market value, up to
 Savings account                                                                          any applicable statutory limit

 Line from
 Schedule A/B:         17




Official Form 106C                                            Schedule C: The Property You Claim as Exempt                                                     page 2 of 3
 Debtor 1     Case:19-13777-MER
                  Leonardo   MartinDoc#:1 Filed:05/03/19
                                            Marrero                                    Entered:05/03/19 15:30:23 Page19 of 78
 Debtor 2             Eva                Esmeralda              Escalona                                         Case number (if known)
                      First Name          Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the      Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from       Check only one box for each exemption.
                                                        Schedule A/B

                                                                                  ✔
 Brief description:
 Academy Bank                                                           $25.00
                                                                                  ❑                 $18.75                   Colo. Rev. Stat. §§ 13-54-104, 5-5-105

 Savings account                                                                  ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:        17


                                                                                  ✔
 Brief description:
 Vanguard                                                                 $0.00
                                                                                  ❑                  $0.00                   Colo. Rev. Stat. § 13-54-102 (1)(s)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:        21




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                     page 3 of 3
                 Case:19-13777-MER Doc#:1 Filed:05/03/19
 Fill in this information to identify your case:
                                                                                                        Entered:05/03/19 15:30:23 Page20 of 78

  Debtor 1                       Leonardo                Martin               Marrero
                                 First Name          Middle Name             Last Name

  Debtor 2                       Eva                     Esmeralda            Escalona
  (Spouse, if filing)            First Name          Middle Name             Last Name

  United States Bankruptcy Court for the:                                  District of Colorado

  Case number                                                                                                                                          ❑    Check if this is an
  (if known)                                                                                                                                                amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                           12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      ❑No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List All Secured Claims

 2.     List all secured claims. If a creditor has more than one secured claim, list the creditor separately for           Column A               Column B              Column C
        each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much          Amount of claim        Value of collateral   Unsecured
        as possible, list the claims in alphabetical order according to the creditor’s name.                               Do not deduct the      that supports         portion
                                                                                                                           value of collateral.   this claim            If any
 2.1 Furniture Row                                          Describe the property that secures the claim:                           $6,342.90               $400.00               $5,942.90
        Creditor's Name
                                                             Dinning Table and 3 bedroom sets
         c/o Capital One Retail Services
         PO Box 60504
        Number          Street
                                                            As of the date you file, the claim is: Check all that apply.

         City of Industry, CA 91716                         ❑Contingent
        City                        State     ZIP Code      ❑Unliquidated
        Who owes the debt? Check one.                       ❑Disputed
        ❑Debtor 1 only                                      Nature of lien. Check all that apply.
        ❑Debtor 2 only                                      ❑An agreement you made (such as mortgage or
        ✔ Debtor 1 and Debtor 2 only
        ❑                                                         secured car loan)
        ❑At least one of the debtors and another            ❑Statutory lien (such as tax lien, mechanic's lien)
        ❑Check if this claim relates to a                   ❑Judgment lien from a lawsuit
           community debt                                   ✔Other (including a right to offset)
                                                            ❑
        Date debt was incurred                                    Purchase Money Security

                                                            Last 4 digits of account number

         Add the dollar value of your entries in Column A on this page. Write that number here:                                            $6,342.90




Official Form 106D                                            Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 2
 Debtor 1     Case:19-13777-MER
                  Leonardo   MartinDoc#:1 Filed:05/03/19
                                            Marrero                                             Entered:05/03/19 15:30:23 Page21 of 78
 Debtor 2              Eva                Esmeralda                  Escalona                                              Case number (if known)
                       First Name          Middle Name               Last Name


                                                                                                                   Column A               Column B              Column C
              Additional Page
                                                                                                                   Amount of claim        Value of collateral   Unsecured
  Part 1:     After listing any entries on this page, number them beginning with                                   Do not deduct the      that supports         portion
              2.3, followed by 2.4, and so forth.                                                                  value of collateral.   this claim            If any



 2.2 Mazda Capital Services                         Describe the property that secures the claim:                          $17,821.47            $17,925.00                   $0.00
     Creditor's Name
                                                     2016 Mazda CX-5
      c/o Chase
      P.O. Box 78069
     Number          Street
                                                    As of the date you file, the claim is: Check all that apply.

      Phoenix, AZ 85062                             ❑Contingent
     City                      State   ZIP Code     ❑Unliquidated
     Who owes the debt? Check one.                  ❑Disputed
     ❑Debtor 1 only                                 Nature of lien. Check all that apply.
     ❑Debtor 2 only                                 ❑An agreement you made (such as mortgage or
     ✔ Debtor 1 and Debtor 2 only
     ❑                                                 secured car loan)
     ❑At least one of the debtors and another       ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑Check if this claim relates to a              ❑Judgment lien from a lawsuit
        community debt                              ✔Other (including a right to offset)
                                                    ❑
     Date debt was incurred                            Purchase Money Security

                                                    Last 4 digits of account number 1            4   0    5




      Add the dollar value of your entries in Column A on this page. Write that number here:                                      $17,821.47
      If this is the last page of your form, add the dollar value totals from all pages. Write that number                        $24,164.37
      here:




Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 2 of 2
               Case:19-13777-MER Doc#:1 Filed:05/03/19
 Fill in this information to identify your case:
                                                                                              Entered:05/03/19 15:30:23 Page22 of 78

  Debtor 1                   Leonardo              Martin              Marrero
                             First Name            Middle Name        Last Name

  Debtor 2                   Eva                   Esmeralda           Escalona
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                           District of Colorado

  Case number                                                                                                                               ❑    Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                        12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 Part 1: List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
     ✔ No. Go to Part 2.
     ❑
     ❑ Yes.
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
     identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
     possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
     Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                  Total       Priority         Nonpriority
                                                                                                                                  claim       amount           amount

                                                                    Last 4 digits of account number
        Priority Creditor's Name
                                                                    When was the debt incurred?
        Number           Street                                     As of the date you file, the claim is: Check all that
                                                                    apply.
                                                                    ❑ Contingent
                                                                    ❑ Unliquidated
                                                                    ❑ Disputed
        City                               State   ZIP Code
        Who incurred the debt? Check one.
        ❑ Debtor 1 only                                             Type of PRIORITY unsecured claim:
        ❑ Debtor 2 only                                             ❑ Domestic support obligations
        ❑ Debtor 1 and Debtor 2 only                                ❑ Taxes and certain other debts you owe the
        ❑ At least one of the debtors and another                       government
        ❑ Check if this claim is for a community debt               ❑ Claims for death or person injury while you were
                                                                        intoxicated
        Is the claim subject to offset?                             ❑ Other. Specify
        ❑ No
        ❑ Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 19
 Debtor 1      Case:19-13777-MER
                   Leonardo   MartinDoc#:1 Filed:05/03/19
                                             Marrero                                             Entered:05/03/19 15:30:23 Page23 of 78
 Debtor 2              Eva                    Esmeralda                 Escalona                                            Case number (if known)
                       First Name              Middle Name              Last Name

 Part 2: List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      ❑     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      ✔
      ❑     Yes.
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
     unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
     than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of
     Part 2.
                                                                                                                                                             Total claim

4.1     A-1 Collections Agency                                                                                                                                        unknown
                                                                                   Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                                   When was the debt incurred?
        PO Box 1929
        Number           Street                                                    As of the date you file, the claim is: Check all that apply.
        Grand Junction, CO 81502                                                   ❑ Contingent
        City                              State     ZIP Code                       ❑ Unliquidated
        Who incurred the debt? Check one.                                          ❑ Disputed
        ❑ Debtor 1 only                                                            Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                            ❑ Student loans
        ✔
        ❑ Debtor 1 and Debtor 2 only                                               ❑ Obligations arising out of a separation agreement or
        ❑                                                                              divorce that you did not report as priority claims
                                                                                   ❑ Debts to pension or profit-sharing plans, and other
          At least one of the debtors and another
        ❑ Check if this claim is for a community debt                                  similar debts
        Is the claim subject to offset?                                            ✔ Other. Specify
                                                                                   ❑
        ✔ No
        ❑
        ❑ Yes
4.2     Advance America                                                                                                                                                    $679.25
                                                                                   Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                                   When was the debt incurred?
        325 I70 Business Loop Unit D
        Number           Street                                                    As of the date you file, the claim is: Check all that apply.
        Clifton, CO 81520                                                          ❑ Contingent
        City                              State     ZIP Code                       ❑ Unliquidated
        Who incurred the debt? Check one.                                          ❑ Disputed
        ❑ Debtor 1 only                                                            Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                            ❑ Student loans
        ✔
        ❑ Debtor 1 and Debtor 2 only                                               ❑ Obligations arising out of a separation agreement or
        ❑                                                                              divorce that you did not report as priority claims
                                                                                   ❑ Debts to pension or profit-sharing plans, and other
          At least one of the debtors and another
        ❑ Check if this claim is for a community debt                                  similar debts
        Is the claim subject to offset?                                            ✔ Other. Specify
                                                                                   ❑
        ✔ No
        ❑                                                                              Personal loan
        ❑ Yes
4.3     Amazon.com                                                                 Last 4 digits of account number unts                                               $3,884.01
        Nonpriority Creditor's Name
                                                                                   When was the debt incurred?
        c/o Synchrony Bank/Amazon
                                                                                   As of the date you file, the claim is: Check all that apply.
        PO Box 960013
        Number           Street
                                                                                   ❑ Contingent
        Orlando, FL 32896
                                                                                   ❑ Unliquidated
        City                              State     ZIP Code                       ❑ Disputed
                                                                                   Type of NONPRIORITY unsecured claim:
        Who incurred the debt? Check one.
        ❑ Debtor 1 only
                                                                                   ❑ Student loans
        ❑ Debtor 2 only
                                                                                   ❑ Obligations arising out of a separation agreement or
        ✔
        ❑ Debtor 1 and Debtor 2 only
                                                                                       divorce that you did not report as priority claims
                                                                                   ❑ Debts to pension or profit-sharing plans, and other
        ❑ At least one of the debtors and another                                      similar debts
        ❑ Check if this claim is for a community debt                              ✔ Other. Specify
                                                                                   ❑
                                                                                       Credit Card
        Is the claim subject to offset?
        ✔ No
        ❑
        ❑ Yes


Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 2 of 19
               Case:19-13777-MER Doc#:1 Filed:05/03/19                                        Entered:05/03/19 15:30:23 Page24 of 78
 Debtor 1              Leonardo              Martin                 Marrero
 Debtor 2              Eva                   Esmeralda              Escalona                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                         Total claim


4.4     Bank of America, N.A.                                                  Last 4 digits of account number unts                                        $5,741.38
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        100 N. Tyron Street
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Charlotte, NC 28255                                                    ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                   divorce that you did not report as priority claims

       ❑                                                                       ❑   Debts to pension or profit-sharing plans, and other
              Check if this claim is for a community debt                          similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   Credit Card
       ❑      Yes
4.5     Barclays Bank Delaware                                                                                                                                  $832.17
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        100 West Street
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Wilmington, DE 19801                                                   ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                              divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                               ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   Credit Card
       ❑      Yes
4.6     Bellco Federal Credit Union                                                                                                                             $215.36
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        P.O. Box 6611
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Grand Junction, CO 81505                                               ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                              divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                               ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   Closed Checking account
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 3 of 19
               Case:19-13777-MER Doc#:1 Filed:05/03/19                                        Entered:05/03/19 15:30:23 Page25 of 78
 Debtor 1              Leonardo              Martin                 Marrero
 Debtor 2              Eva                   Esmeralda              Escalona                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                         Total claim


4.7     Bridgecrest                                                                                                                                       $13,322.73
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        PO Box 29018
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Phoenix, AZ 85038                                                      ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                              divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                               ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   Car loan
       ❑   Yes
        Remarks: Vehicle repossessed
4.8     Canyon Lakes Dentistry                                                                                                                                    $6.60
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        4031 FM 1463 99
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Katy, TX 77494                                                         ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                              divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                               ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   Medical
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 4 of 19
               Case:19-13777-MER Doc#:1 Filed:05/03/19                                        Entered:05/03/19 15:30:23 Page26 of 78
 Debtor 1              Leonardo              Martin                 Marrero
 Debtor 2              Eva                   Esmeralda              Escalona                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                         Total claim


4.9     Capital One                                                            Last 4 digits of account number unts                                        $4,481.39
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        PO Box 30285
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Salt Lake City, UT 84130                                               ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                   divorce that you did not report as priority claims

       ❑                                                                       ❑   Debts to pension or profit-sharing plans, and other
              Check if this claim is for a community debt                          similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   Credit Card
       ❑      Yes
4.10    Central Indiana Orthopedics, PC                                        Last 4 digits of account number unts                                             $603.15
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        c/o Atlas Collections
                                                                               As of the date you file, the claim is: Check all that apply.
                                                                               ❑
        PO Box 44
       Number           Street                                                     Contingent

        Muncie, IN 47308                                                       ❑   Unliquidated
       City                              State     ZIP Code                    ❑   Disputed
       Who incurred the debt? Check one.                                       Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                    ❑   Student loans
       ❑      Debtor 2 only                                                    ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                   divorce that you did not report as priority claims
                                                                               ❑
       ❑
                                                                                   Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                              similar debts
       ❑      Check if this claim is for a community debt                      ✔
                                                                               ❑   Other. Specify
       Is the claim subject to offset?                                             Medical
       ✔
       ❑      No
       ❑      Yes
4.11    Chase Bank                                                             Last 4 digits of account number unts                                       $21,548.95
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        PO Box 15298
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Wilmington, DE 19850                                                   ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                   divorce that you did not report as priority claims

       ❑                                                                       ❑   Debts to pension or profit-sharing plans, and other
              Check if this claim is for a community debt                          similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   Credit Card
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 5 of 19
               Case:19-13777-MER Doc#:1 Filed:05/03/19                                        Entered:05/03/19 15:30:23 Page27 of 78
 Debtor 1              Leonardo              Martin                 Marrero
 Debtor 2              Eva                   Esmeralda              Escalona                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                         Total claim


4.12    Colorado WestDermatology                                                                                                                           unknown
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        2530 N 8th Street 205
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Grand Junction, CO 81501                                               ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                              divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                               ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   Medical
       ❑      Yes
4.13    Community Hospital                                                     Last 4 digits of account number unts                                        $1,604.87
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        c/o A-1 Collection Agency
                                                                               As of the date you file, the claim is: Check all that apply.
                                                                               ❑
        715 Horizon Drive 201
       Number           Street                                                     Contingent

        Grand Junction, CO 81506                                               ❑   Unliquidated
       City                              State     ZIP Code                    ❑   Disputed
       Who incurred the debt? Check one.                                       Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                    ❑   Student loans
       ❑      Debtor 2 only                                                    ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                   divorce that you did not report as priority claims
                                                                               ❑
       ❑
                                                                                   Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                              similar debts
       ❑      Check if this claim is for a community debt                      ✔
                                                                               ❑   Other. Specify
       Is the claim subject to offset?                                             Medical
       ✔
       ❑      No
       ❑      Yes
4.14    Credit Control, LLC                                                                                                                                $1,394.80
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        PO Box 31179
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Tampa, FL 33631                                                        ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                              divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                               ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   Credit Card
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 6 of 19
               Case:19-13777-MER Doc#:1 Filed:05/03/19                                        Entered:05/03/19 15:30:23 Page28 of 78
 Debtor 1              Leonardo              Martin                 Marrero
 Debtor 2              Eva                   Esmeralda              Escalona                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                         Total claim


4.15    Diagnostic Radiology                                                                                                                                     $16.66
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        Billing Department
                                                                               As of the date you file, the claim is: Check all that apply.
        PO Box 308
       Number           Street                                                 ❑   Contingent
        Montrose, CO 81402                                                     ❑   Unliquidated
       City                              State     ZIP Code                    ❑   Disputed
       Who incurred the debt? Check one.                                       Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                    ❑   Student loans
       ❑      Debtor 2 only                                                    ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                           divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                               ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       ❑      Check if this claim is for a community debt                      ✔
                                                                               ❑   Other. Specify
       Is the claim subject to offset?                                             Medical
       ✔
       ❑      No
       ❑      Yes
4.16    Family Health West                                                                                                                                      $133.07
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        c/o A-1 Collections Agency
                                                                               As of the date you file, the claim is: Check all that apply.
        715 Horizon Drive 201
       Number           Street                                                 ❑   Contingent
        Grand Junction, CO 81506                                               ❑   Unliquidated
       City                              State     ZIP Code                    ❑   Disputed
       Who incurred the debt? Check one.                                       Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                    ❑   Student loans
       ❑      Debtor 2 only                                                    ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                           divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                               ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       ❑      Check if this claim is for a community debt                      ✔
                                                                               ❑   Other. Specify
       Is the claim subject to offset?                                             Medical
       ✔
       ❑      No
       ❑      Yes
4.17    Frontier Airlines                                                                                                                                  $3,195.62
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        4545 Airport Way
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Denver, CO 80239                                                       ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                              divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                               ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   Credit Card
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 7 of 19
               Case:19-13777-MER Doc#:1 Filed:05/03/19                                        Entered:05/03/19 15:30:23 Page29 of 78
 Debtor 1              Leonardo              Martin                 Marrero
 Debtor 2              Eva                   Esmeralda              Escalona                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                         Total claim


4.18    Grand River Hospital District                                                                                                                           $323.40
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        AR Services
                                                                               As of the date you file, the claim is: Check all that apply.
        PO Box 1927
       Number           Street                                                 ❑   Contingent
        Grand Junction, CO 81502                                               ❑   Unliquidated
       City                              State     ZIP Code                    ❑   Disputed
       Who incurred the debt? Check one.                                       Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                    ❑   Student loans
       ❑      Debtor 2 only                                                    ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                           divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                               ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       ❑      Check if this claim is for a community debt                      ✔
                                                                               ❑   Other. Specify
       Is the claim subject to offset?                                             Medical
       ✔
       ❑      No
       ❑      Yes
4.19    Hale Tax Solutions International, Inc                                                                                                                   $823.00
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        PO Box 1350
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Clifton, CO 81520                                                      ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                              divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                               ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   Tax preparation
       ❑      Yes
4.20    JH Portfolio Debt Equiti                                                                                                                                $533.00
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        5757 Phantom Drive 225
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Hazelwood, MO 63042                                                    ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                              divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                               ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   Credit Card
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 8 of 19
               Case:19-13777-MER Doc#:1 Filed:05/03/19                                        Entered:05/03/19 15:30:23 Page30 of 78
 Debtor 1              Leonardo              Martin                 Marrero
 Debtor 2              Eva                   Esmeralda              Escalona                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                         Total claim


4.21    Justice                                                                                                                                                 $650.41
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        c/o Capital One Retail Services
                                                                               As of the date you file, the claim is: Check all that apply.
        PO Box 60504
       Number           Street                                                 ❑   Contingent
        City of Industry, CA 91716                                             ❑   Unliquidated
       City                              State     ZIP Code                    ❑   Disputed
       Who incurred the debt? Check one.                                       Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                    ❑   Student loans
       ❑      Debtor 2 only                                                    ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                           divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                               ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       ❑      Check if this claim is for a community debt                      ✔
                                                                               ❑   Other. Specify
       Is the claim subject to offset?                                             Credit Card
       ✔
       ❑      No
       ❑      Yes
4.22    Kohl's                                                                 Last 4 digits of account number unts                                        $1,883.66
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        PO Box 30510
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Los Angeles, CA 90030                                                  ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                   divorce that you did not report as priority claims

       ❑                                                                       ❑   Debts to pension or profit-sharing plans, and other
              Check if this claim is for a community debt                          similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   Credit Card
       ❑      Yes
4.23    Loan Stop                                                              Last 4 digits of account number unts                                        $1,262.00
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        1005 N. 12th Street 104
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Grand Junction, CO 81501                                               ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                   divorce that you did not report as priority claims

       ❑                                                                       ❑   Debts to pension or profit-sharing plans, and other
              Check if this claim is for a community debt                          similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   Personal Loan
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 9 of 19
               Case:19-13777-MER Doc#:1 Filed:05/03/19                                        Entered:05/03/19 15:30:23 Page31 of 78
 Debtor 1              Leonardo              Martin                 Marrero
 Debtor 2              Eva                   Esmeralda              Escalona                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                         Total claim


4.24    Mohela                                                                 Last 4 digits of account number 3352                                       $41,017.88
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        633 Sprint Drive
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Chesterfield, MO 63005                                                 ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ✔
                                                                               ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                   divorce that you did not report as priority claims

       ❑                                                                       ❑   Debts to pension or profit-sharing plans, and other
              Check if this claim is for a community debt                          similar debts
       Is the claim subject to offset?                                         ❑   Other. Specify
       ✔
       ❑      No
       ❑      Yes
4.25    Monarch Recovery Management, Inc                                                                                                                   $1,425.97
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        3260 Tillman Drive 75
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Bensalem, PA 19020                                                     ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                              divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                               ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   Credit Card
       ❑      Yes
4.26    Oliphant financial                                                                                                                                 $4,760.97
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        PO Box 740882
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Atlanta, GA 30374                                                      ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                              divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                               ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   Credit Card
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 10 of 19
               Case:19-13777-MER Doc#:1 Filed:05/03/19                                        Entered:05/03/19 15:30:23 Page32 of 78
 Debtor 1              Leonardo              Martin                 Marrero
 Debtor 2              Eva                   Esmeralda              Escalona                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                         Total claim


4.27    Progressive                                                            Last 4 digits of account number unts                                        $3,410.99
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        256 West Data Drive
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Draper, UT 84020                                                       ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                   divorce that you did not report as priority claims

       ❑                                                                       ❑   Debts to pension or profit-sharing plans, and other
              Check if this claim is for a community debt                          similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   Insurance
       ❑      Yes
4.28    Rocky Mountain Orthopedic Associates                                                                                                                   $270.09
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        c/o Wakefield & Associates
                                                                               As of the date you file, the claim is: Check all that apply.
        PO Box 58 Unit A
       Number           Street                                                 ❑   Contingent
        Fort Morgan, CO 80701                                                  ❑   Unliquidated
       City                              State     ZIP Code                    ❑   Disputed
       Who incurred the debt? Check one.                                       Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                    ❑   Student loans
       ❑      Debtor 2 only                                                    ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                           divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                               ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       ❑      Check if this claim is for a community debt                      ✔
                                                                               ❑   Other. Specify
       Is the claim subject to offset?                                             Medical
       ✔
       ❑      No
       ❑      Yes
4.29    Spectrum                                                                                                                                               $251.34
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        c/o Charter Communications
                                                                               As of the date you file, the claim is: Check all that apply.
        PO Box 742614
       Number           Street                                                 ❑   Contingent
        Cincinnati, OH 45274                                                   ❑   Unliquidated
       City                              State     ZIP Code                    ❑   Disputed
       Who incurred the debt? Check one.                                       Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                    ❑   Student loans
       ❑      Debtor 2 only                                                    ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                           divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                               ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       ❑      Check if this claim is for a community debt                      ✔
                                                                               ❑   Other. Specify
       Is the claim subject to offset?                                             Cable
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                            page 11 of 19
               Case:19-13777-MER Doc#:1 Filed:05/03/19                                        Entered:05/03/19 15:30:23 Page33 of 78
 Debtor 1              Leonardo              Martin                 Marrero
 Debtor 2              Eva                   Esmeralda              Escalona                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                         Total claim


4.30    St. Mary's Medical Center                                              Last 4 digits of account number unts                                            $831.61
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        SCL Health System
                                                                               As of the date you file, the claim is: Check all that apply.
                                                                               ❑
        PO Box 912587
       Number           Street                                                     Contingent

        Denver, CO 80291                                                       ❑   Unliquidated
       City                              State     ZIP Code                    ❑   Disputed
       Who incurred the debt? Check one.                                       Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                    ❑   Student loans
       ❑      Debtor 2 only                                                    ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                   divorce that you did not report as priority claims
                                                                               ❑
       ❑
                                                                                   Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                              similar debts
       ❑      Check if this claim is for a community debt                      ✔
                                                                               ❑   Other. Specify
       Is the claim subject to offset?                                             Medical
       ✔
       ❑      No
       ❑      Yes
4.31    Sychrony Bank                                                          Last 4 digits of account number unts                                       $11,241.31
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        140 Wekiva Springs Road
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Longwood, FL 32779                                                     ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                   divorce that you did not report as priority claims

       ❑                                                                       ❑   Debts to pension or profit-sharing plans, and other
              Check if this claim is for a community debt                          similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   Credit Card
       ❑      Yes
4.32    Syncb/Sam's Club                                                                                                                                   $5,190.00
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        PO Box 965005
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Orlando, FL 32896                                                      ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                              divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                               ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   Credit Card
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 12 of 19
               Case:19-13777-MER Doc#:1 Filed:05/03/19                                        Entered:05/03/19 15:30:23 Page34 of 78
 Debtor 1              Leonardo              Martin                 Marrero
 Debtor 2              Eva                   Esmeralda              Escalona                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                         Total claim


4.33    Synchrony Bank/Care Credit                                                                                                                         $1,239.01
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        Credit Corp Solutions Inc
                                                                               As of the date you file, the claim is: Check all that apply.
        180 Election Road 200
       Number           Street                                                 ❑   Contingent
        Draper, UT 84020                                                       ❑   Unliquidated
       City                              State     ZIP Code                    ❑   Disputed
       Who incurred the debt? Check one.                                       Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                    ❑   Student loans
       ❑      Debtor 2 only                                                    ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                           divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                               ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       ❑      Check if this claim is for a community debt                      ✔
                                                                               ❑   Other. Specify
       Is the claim subject to offset?                                             Medical Credit Card
       ✔
       ❑      No
       ❑      Yes
4.34    Target Card Services                                                                                                                               $3,555.41
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        3901 West 53rd Street
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Sioux Falls, SD 57106                                                  ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                              divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                               ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   Credit Card
       ❑      Yes
4.35    Verizon Wireless                                                                                                                                   $2,944.01
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        PO Box 1548
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Lynnwood, WA 98046                                                     ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                              divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                               ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   Phone
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 13 of 19
               Case:19-13777-MER Doc#:1 Filed:05/03/19                                        Entered:05/03/19 15:30:23 Page35 of 78
 Debtor 1              Leonardo              Martin                 Marrero
 Debtor 2              Eva                   Esmeralda              Escalona                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                         Total claim


4.36    Wells Fargo Bank                                                       Last 4 digits of account number unts                                        $2,806.76
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        PO Box 10347
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Des Moines, IA 50306                                                   ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                   divorce that you did not report as priority claims

       ❑                                                                       ❑   Debts to pension or profit-sharing plans, and other
              Check if this claim is for a community debt                          similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   Credit Card & Closed Checking Accounts
       ❑      Yes
4.37    Western Valley Family Practice                                                                                                                         $55.24
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?
        281 North Plum Street
       Number           Street                                                 As of the date you file, the claim is: Check all that apply.
        Fruita, CO 81521                                                       ❑   Contingent
       City                              State     ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                       ❑   Disputed
       ❑      Debtor 1 only                                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                    ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                       ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                              divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                               ❑   Debts to pension or profit-sharing plans, and other
                                                                                   similar debts
       Is the claim subject to offset?                                         ✔
                                                                               ❑   Other. Specify
       ✔
       ❑      No                                                                   Medical
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 14 of 19
              Case:19-13777-MER Doc#:1 Filed:05/03/19                                      Entered:05/03/19 15:30:23 Page36 of 78
 Debtor 1              Leonardo            Martin                  Marrero
 Debtor 2              Eva                 Esmeralda               Escalona                                          Case number (if known)
                       First Name          Middle Name              Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed

  5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection
     agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly,
     if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons
     to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
        RPM                                                           On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        20818 44th Avenue 140                                         Line 4.35 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Lynnwood, WA 98036
       City                                  State      ZIP Code      Last 4 digits of account number

        McCarthy & Wolff                                              On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        26000 Cannon Road                                             Line 4.35 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Bedford, OH 44146
       City                                  State      ZIP Code      Last 4 digits of account number

        IC System                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 64437                                                  Line 4.29 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Saint Paul, MN 55164
       City                                  State      ZIP Code      Last 4 digits of account number

        James G. Anderson, PC                                         On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        12101 E. 2nd Avenue 202                                       Line 4.23 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Aurora, CO 80011
       City                                  State      ZIP Code      Last 4 digits of account number

        Synchrony Bank                                                On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        140 Wekiva Springs Rd                                         Line 4.25 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Longwood, FL 32779-3604
       City                                  State      ZIP Code      Last 4 digits of account number

        Mercantile                                                    On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        165 Lawrence Bell Drive 100                                   Line   4.4   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Buffalo, NY 14221
       City                                  State      ZIP Code      Last 4 digits of account number

        Macy's                                                        On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        9111 Duke Boulevard Mason, OH 45040                           Line 4.14 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        , 45040
       City                                  State      ZIP Code      Last 4 digits of account number 's




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                page 15 of 19
              Case:19-13777-MER Doc#:1 Filed:05/03/19                                Entered:05/03/19 15:30:23 Page37 of 78
 Debtor 1              Leonardo         Martin                 Marrero
 Debtor 2              Eva              Esmeralda              Escalona                                        Case number (if known)
                       First Name       Middle Name            Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

        Portfolio Recovery Associates                           On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                Line   4.9   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                            ✔
        Dept 922
        PO Box 4115                                                                         ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                Last 4 digits of account number
        Concord, CA 94524
       City                              State      ZIP Code


        Portfolio Recovery Associates                           On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                Line   4.5   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                            ✔
        Dept 922
        PO Box 4115                                                                         ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                Last 4 digits of account number
        Concord, CA 94524
       City                              State      ZIP Code


        Machol & Johannes, LLC                                  On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        700 17th Street 200                                     Line   4.5   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                              ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Denver, CO 80202
       City                              State      ZIP Code    Last 4 digits of account number

        Midland Credit Management                               On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        2365 Northside Drive 300                                Line 4.31 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                              ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        San Diego, CA 92108
       City                              State      ZIP Code    Last 4 digits of account number

        FMS Inc                                                 On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 707600                                           Line 4.31 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                              ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Tulsa, OK 74170
       City                              State      ZIP Code    Last 4 digits of account number

        Financial Recovery Associates                           On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 385908                                           Line 4.22 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                              ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Minneapolis, MN 55438
       City                              State      ZIP Code    Last 4 digits of account number

        Qualia Collection Services                              On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 4699                                             Line 4.22 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                              ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Petaluma, CA 94955
       City                              State      ZIP Code    Last 4 digits of account number




Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                              page 16 of 19
              Case:19-13777-MER Doc#:1 Filed:05/03/19                               Entered:05/03/19 15:30:23 Page38 of 78
 Debtor 1              Leonardo       Martin                  Marrero
 Debtor 2              Eva            Esmeralda               Escalona                                        Case number (if known)
                       First Name     Middle Name             Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

        Suttell & Hammer                                       On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box C-90006                                         Line 4.17 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                             ✔
                                                                                           ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Bellevue, WA 98009
       City                                State   ZIP Code    Last 4 digits of account number

        Barclays Bank Delaware                                 On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        100 West Street                                        Line 4.17 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                             ✔
                                                                                           ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Wilmington, DE 19801
       City                                State   ZIP Code    Last 4 digits of account number

        LTD Financial Services                                 On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        3200 Wilcrest 600                                      Line 4.17 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                             ✔
                                                                                           ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Houston, TX 77042
       City                                State   ZIP Code    Last 4 digits of account number

        Northstar Location Services, LLC                       On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        4285 Genesee Street                                    Line 4.17 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                             ✔
                                                                                           ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Buffalo, NY 14225
       City                                State   ZIP Code    Last 4 digits of account number

        Radius Global Solutions                                On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 390846                                          Line 4.36 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                             ✔
                                                                                           ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Minneapolis, MN 55439
       City                                State   ZIP Code    Last 4 digits of account number

        Progressive Leasing                                    On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        256 Data Drive                                         Line 4.36 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                             ✔
                                                                                           ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Draper, UT 84020
       City                                State   ZIP Code    Last 4 digits of account number

        Nationwide Credit, Inc                                 On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 14581                                           Line 4.11 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                             ✔
                                                                                           ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Des Moines, IA 50306
       City                                State   ZIP Code    Last 4 digits of account number




Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                              page 17 of 19
              Case:19-13777-MER Doc#:1 Filed:05/03/19                                 Entered:05/03/19 15:30:23 Page39 of 78
 Debtor 1              Leonardo         Martin                  Marrero
 Debtor 2              Eva              Esmeralda               Escalona                                        Case number (if known)
                       First Name       Middle Name             Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

        MRS Associates                                           On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        1930 Olney Avenue                                        Line 4.11 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                               ✔
                                                                                             ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Cherry Hill, NJ 08003
       City                                  State   ZIP Code    Last 4 digits of account number

        Client Services                                          On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        3451 Harry S Truman Blvd.                                Line 4.11 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                               ✔
                                                                                             ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Saint Charles, MO 63301
       City                                  State   ZIP Code    Last 4 digits of account number

        Capital One                                              On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 85619                                             Line 4.21 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                               ✔
                                                                                             ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Richmond, VA 23285
       City                                  State   ZIP Code    Last 4 digits of account number

        Sychrony Bank                                            On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 965013                                            Line   4.3   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                               ✔
                                                                                             ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Orlando, FL 32896
       City                                  State   ZIP Code    Last 4 digits of account number

        Cavalry SPV I, LLC                                       On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        4050 E Cotton Center Blvd                                Line   4.3   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                               ✔
                                                                                             ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Phoenix, AZ 85040-8861
       City                                  State   ZIP Code    Last 4 digits of account number

        Comenity Bank                                            On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        12921 S Vista Station Blvd Ste 400                       Line 4.20 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                               ✔
                                                                                             ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Draper, UT 84020-2374
       City                                  State   ZIP Code    Last 4 digits of account number

        Primeritus Financial Services                            On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        435 Metroplex Drive                                      Line   4.7   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                               ✔
                                                                                             ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Nashville, TN 37211
       City                                  State   ZIP Code    Last 4 digits of account number




Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                              page 18 of 19
             Case:19-13777-MER Doc#:1 Filed:05/03/19                                   Entered:05/03/19 15:30:23 Page40 of 78
 Debtor 1              Leonardo             Martin                 Marrero
 Debtor 2              Eva                  Esmeralda              Escalona                                    Case number (if known)
                       First Name           Middle Name             Last Name

 Part 4: Add the Amounts for Each Type of Unsecured Claim

  6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
     type of unsecured claim.




                                                                                            Total claim


                   6a. Domestic support obligations                              6a.                               $0.00
 Total claims
 from Part 1       6b. Taxes and certain other debts you owe the                 6b.                               $0.00
                       government

                   6c. Claims for death or personal injury while you             6c.                               $0.00
                       were intoxicated

                   6d. Other. Add all other priority unsecured claims.           6d.   +                           $0.00
                       Write that amount here.

                   6e. Total. Add lines 6a through 6d.                           6e.                                $0.00




                                                                                            Total claim


                   6f. Student loans                                             6f.                          $41,017.88
 Total claims
 from Part 2       6g. Obligations arising out of a separation                   6g.                               $0.00
                       agreement or divorce that you did not report as
                       priority claims

                   6h. Debts to pension or profit-sharing plans, and             6h.                               $0.00
                       other similar debts

                   6i. Other. Add all other nonpriority unsecured claims.        6i.    +                    $101,118.19
                       Write that amount here.

                   6j. Total. Add lines 6f through 6i.                           6j.                          $142,136.07




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                        page 19 of 19
                  Case:19-13777-MER Doc#:1 Filed:05/03/19
 Fill in this information to identify your case:
                                                                                                Entered:05/03/19 15:30:23 Page41 of 78

     Debtor 1                   Leonardo             Martin             Marrero
                                First Name           Middle Name        Last Name

     Debtor 2                   Eva                  Esmeralda          Escalona
     (Spouse, if filing)        First Name           Middle Name        Last Name

     United States Bankruptcy Court for the:                          District of Colorado

     Case number                                                                                                                             ❑    Check if this is an
     (if known)                                                                                                                                   amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
known).

 1.     Do you have any executory contracts or unexpired leases?
        ❑No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        ✔Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
        ❑
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
       vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.



       Person or company with whom you have the contract or lease                               State what the contract or lease is for

2.1                                                                                              Furniture
        Furniture Row                                                                            Contract to be REJECTED
        Name
         c/o Capital One Retail Services
        PO Box 60504
        Number     Street
        City of Industry, CA 91716
        City                                 State   ZIP Code

2.2

        Name

        Number         Street

        City                                 State   ZIP Code

2.3

        Name

        Number         Street

        City                                 State   ZIP Code

2.4

        Name

        Number         Street

        City                                 State   ZIP Code

2.5

        Name

        Number         Street

        City                                 State   ZIP Code
Official Form 106G                                              Schedule G: Executory Contracts and Unexpired Leases                                                    page 1 of 1
                 Case:19-13777-MER Doc#:1 Filed:05/03/19
 Fill in this information to identify your case:
                                                                                                Entered:05/03/19 15:30:23 Page42 of 78

  Debtor 1                        Leonardo                Martin           Marrero
                                 First Name              Middle Name      Last Name

  Debtor 2                        Eva                     Esmeralda        Escalona
  (Spouse, if filing)            First Name              Middle Name      Last Name

  United States Bankruptcy Court for the:                                District of Colorado

  Case number                                                                                                                             ❑     Check if this is an
  (if known)                                                                                                                                    amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      ✔ No
      ❑
      ❑Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, California, Idaho,
    Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      ✔No. Go to line 3.
      ❑
      ❑Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
        ❑No
        ❑Yes. In which community state or territory did you live?                                     . Fill in the name and current address of that person.


               Name

               Number          Street

               City                                   State   ZIP Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
    codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
    Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

      Column 1: Your codebtor                                                                               Column 2: The creditor to whom you owe the debt
                                                                                                              Check all schedules that apply:
3.1                                                                                                           ❑Schedule D, line
      Name
                                                                                                              ❑Schedule E/F, line
      Number          Street                                                                                  ❑Schedule G, line
      City                                    State     ZIP Code

Official Form 106H                                                             Schedule H: Your Codebtors                                                             page 1 of 1
               Case:19-13777-MER Doc#:1 Filed:05/03/19
 Fill in this information to identify your case:
                                                                                             Entered:05/03/19 15:30:23 Page43 of 78

  Debtor 1                   Leonardo               Martin            Marrero
                             First Name            Middle Name       Last Name

  Debtor 2                   Eva                   Esmeralda          Escalona
  (Spouse, if filing)        First Name            Middle Name       Last Name                                                   Check if this is:

  United States Bankruptcy Court for the:                           District of Colorado                                         ❑An amended filing
                                                                                                                                 ❑A supplement showing postpetition
  Case number                                                                                                                          chapter 13 income as of the following date:
  (if known)

                                                                                                                                       MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                                Debtor 1                                           Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status           ✔Employed ❑Not Employed
                                                                           ❑                                                             ✔ Not Employed
                                                                                                                               ❑Employed ❑
     attach a separate page with
     information about additional              Occupation                  Operator                                            Stay at home mom
     employers.
                                               Employer's name             NGL Energy Operating, LLC
     Include part time, seasonal, or
     self-employed work.
                                               Employer's address          6120 S Yale Avenue 805
     Occupation may include student                                         Number Street                                       Number Street
     or homemaker, if it applies.




                                                                           Tulsa, OK 74136
                                                                            City                     State    Zip Code          City                    State      Zip Code
                                               How long employed there? 4 months



 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                         For Debtor 1       For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.             2.               $3,466.67                       $0.00

 3. Estimate and list monthly overtime pay.                                                 3.   +           $3,103.75     +                 $0.00


 4. Calculate gross income. Add line 2 + line 3.                                            4.               $6,570.42                       $0.00




Official Form 106I                                                          Schedule I: Your Income                                                                     page 1
 Debtor 1       Case:19-13777-MER
                    Leonardo   MartinDoc#:1 Filed:05/03/19
                                              Marrero                                                                   Entered:05/03/19 15:30:23 Page44 of 78
 Debtor 2                  Eva                             Esmeralda                           Escalona                                        Case number (if known)
                            First Name                      Middle Name                         Last Name


                                                                                                                                    For Debtor 1       For Debtor 2 or
                                                                                                                                                       non-filing spouse
      Copy line 4 here....................................................................................➔            4.              $6,570.42                   $0.00
 5.   List all payroll deductions:

      5a. Tax, Medicare, and Social Security deductions                                                                5a.             $1,059.09                   $0.00

      5b. Mandatory contributions for retirement plans                                                                 5b.                $0.00                    $0.00

      5c. Voluntary contributions for retirement plans                                                                 5c.                $0.00                    $0.00

      5d. Required repayments of retirement fund loans                                                                 5d.                $0.00                    $0.00

      5e. Insurance                                                                                                    5e.              $467.89                    $0.00

      5f. Domestic support obligations                                                                                 5f.                $0.00                    $0.00

      5g. Union dues                                                                                                   5g.                $0.00                    $0.00

                                                                                                                       5h.
                                                                                                                             +             $0.00       +           $0.00
      5h. Other deductions. Specify:
 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                      6.              $1,526.98                   $0.00
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7.              $5,043.44                   $0.00
 8.   List all other income regularly received:

      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.
                                                                                                                       8a.                $0.00                    $0.00
      8b. Interest and dividends
                                                                                                                       8b.                $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                                                       8c.                $0.00                    $0.00
      8d. Unemployment compensation                                                                                    8d.                $0.00                    $0.00
      8e. Social Security                                                                                              8e.                $0.00                    $0.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
                                                                                                                       8f.                $0.00                    $0.00
            Specify:
                                                                                                                       8g.                $0.00                    $0.00
      8g. Pension or retirement income
      8h. Other monthly income. Specify:                                                                               8h.   +             $0.00       +           $0.00



 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                            9.                  $0.00                    $0.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                         10.             $5,043.44   +                $0.00        =       $5,043.44

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                                          11. +             $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                               12.          $5,043.44
                                                                                                                                                                                 Combined
                                                                                                                                                                                 monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ✔ No.
      ❑
      ❑Yes. Explain:

Official Form 106I                                                                                        Schedule I: Your Income                                                          page 2
               Case:19-13777-MER Doc#:1 Filed:05/03/19
 Fill in this information to identify your case:
                                                                                                   Entered:05/03/19 15:30:23 Page45 of 78

  Debtor 1                   Leonardo                 Martin                 Marrero
                             First Name              Middle Name            Last Name                               Check if this is:
  Debtor 2                   Eva                      Esmeralda              Escalona                               ❑An amended filing
  (Spouse, if filing)        First Name              Middle Name            Last Name                               ❑A supplement showing postpetition
                                                                                                                        chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                                 District of Colorado

  Case number                                                                                                           MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ❑No. Go to line 2.
     ✔Yes. Does Debtor 2 live in a separate household?
     ❑
            ✔ No
            ❑
            ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                        ❑No
     Do not list Debtor 1 and                      ✔Yes. Fill out this information for
                                                   ❑                                      Dependent's relationship to          Dependent's         Does dependent live
     Debtor 2.                                                                            Debtor 1 or Debtor 2                 age                 with you?
                                                      each dependent...............
     Do not state the dependents' names.                                                   Child                               20                   ✔ No. ❑Yes.
                                                                                                                                                    ❑
                                                                                           Child                               17                   ❑No. ❑✔Yes.
                                                                                           Child                               11                        ✔Yes.
                                                                                                                                                    ❑No. ❑
                                                                                                                                                    ❑No. ❑Yes.
                                                                                                                                                    ❑No. ❑Yes.
 3. Do your expenses include expenses              ❑No
    of people other than yourself and              ✔Yes
                                                   ❑
    your dependents?


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                     Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                  4.                     $1,502.00


     If not included in line 4:
                                                                                                                                    4a.                        $0.00
     4a. Real estate taxes
                                                                                                                                    4b.                        $0.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                    4c.                        $0.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                    4d.                        $0.00
     4d. Homeowner's association or condominium dues




Official Form 106J                                                                     Schedule J: Your Expenses                                                         page 1
 Debtor 1      Case:19-13777-MER
                   Leonardo   MartinDoc#:1 Filed:05/03/19
                                             Marrero                                         Entered:05/03/19 15:30:23 Page46 of 78
 Debtor 2              Eva                    Esmeralda                Escalona                               Case number (if known)
                       First Name             Middle Name               Last Name


                                                                                                                              Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                                   5.

 6.    Utilities:

       6a. Electricity, heat, natural gas                                                                           6a.                       $150.00

       6b. Water, sewer, garbage collection                                                                         6b.                        $75.00

       6c. Telephone, cell phone, Internet, satellite, and cable services                                           6c.                       $541.00

       6d. Other. Specify:                                                                                          6d.                         $0.00

 7.    Food and housekeeping supplies                                                                               7.                        $850.00

 8.    Childcare and children’s education costs                                                                     8.                        $150.00

 9.    Clothing, laundry, and dry cleaning                                                                          9.                         $50.00

 10. Personal care products and services                                                                            10.                       $100.00

 11.   Medical and dental expenses                                                                                  11.                        $60.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                                   12.                       $500.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                             13.                        $50.00

 14. Charitable contributions and religious donations                                                               14.                        $50.00

 15. Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                                    15a.                        $0.00
       15a. Life insurance
                                                                                                                    15b.                        $0.00
       15b. Health insurance
                                                                                                                    15c.                      $242.05
       15c. Vehicle insurance
                                                                                                                    15d.                        $0.00
       15d. Other insurance. Specify:

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                                     16.                         $0.00

 17. Installment or lease payments:

       17a. Car payments for Vehicle 1                                                                              17a.                      $491.71

       17b. Car payments for Vehicle 2                                                                              17b.

       17c. Other. Specify:                                                                                         17c.

       17d. Other. Specify:                                                                                         17d.

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                         18.                         $0.00

 19. Other payments you make to support others who do not live with you.
       Specify: Leonardo's mom & Leonardo & Eva's college aged son                                                  19.                       $200.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                             20a.                        $0.00

       20b. Real estate taxes                                                                                       20b.                        $0.00

       20c. Property, homeowner’s, or renter’s insurance                                                            20c.                        $0.00
       20d. Maintenance, repair, and upkeep expenses                                                                20d.                        $0.00
       20e. Homeowner’s association or condominium dues                                                             20e.                        $0.00
Official Form 106J                                                                Schedule J: Your Expenses                                             page 2
 Debtor 1    Case:19-13777-MER
                 Leonardo   MartinDoc#:1 Filed:05/03/19
                                           Marrero                                           Entered:05/03/19 15:30:23 Page47 of 78
 Debtor 2              Eva                  Esmeralda               Escalona                                Case number (if known)
                       First Name           Middle Name              Last Name



 21. Other. Specify:                                                                                              21.     +              $0.00

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                                22a.               $5,011.76

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                        22b.                   $0.00

      22c. Add line 22a and 22b. The result is your monthly expenses.                                             22c.               $5,011.76


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                           23a.               $5,043.44

      23b. Copy your monthly expenses from line 22c above.                                                        23b.    –          $5,011.76

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                                  23c.                 $31.68
            The result is your monthly net income.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ✔ No.
      ❑              None
      ❑Yes.




Official Form 106J                                                             Schedule J: Your Expenses                                         page 3
                 Case:19-13777-MER Doc#:1 Filed:05/03/19
 Fill in this information to identify your case:
                                                                                                                            Entered:05/03/19 15:30:23 Page48 of 78

  Debtor 1                         Leonardo                       Martin                     Marrero
                                  First Name                    Middle Name                 Last Name

  Debtor 2                         Eva                           Esmeralda                   Escalona
  (Spouse, if filing)             First Name                    Middle Name                 Last Name

  United States Bankruptcy Court for the:                                                 District of Colorado

  Case number                                                                                                                                                                       ❑      Check if this is an
  (if known)                                                                                                                                                                               amended filing


Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical
Information                                                                                                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.


 Part 1: Summarize Your Assets


                                                                                                                                                                                            Your assets
                                                                                                                                                                                            Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B...........................................................................................................                                               $0.00


    1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................                                               $20,686.94


    1c. Copy line 63, Total of all property on Schedule A/B...........................................................................................................                                         $20,686.94



 Part 2: Summarize Your Liabilities



                                                                                                                                                                                            Your liabilities
                                                                                                                                                                                            Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......                                                                                  $24,164.37

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                                    $0.00
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.................................                                                       +              $142,136.07


                                                                                                                                                                  Your total liabilities                    $166,300.44

 Part 3: Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I..........................................................................................                                                       $5,043.44


 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J..................................................................................                                                                     $5,011.76




Official Form 106Sum                                                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                page 1 of 2
 Debtor 1     Case:19-13777-MER
                  Leonardo   MartinDoc#:1 Filed:05/03/19
                                            Marrero                                            Entered:05/03/19 15:30:23 Page49 of 78
 Debtor 2             Eva                    Esmeralda                Escalona                                            Case number (if known)
                      First Name             Middle Name               Last Name



 Part 4: Answer These Questions for Administrative and Statistical Records



6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
   ❑    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
   ✔
   ❑    Yes



7. What kind of debt do you have?
   ✔
   ❑    Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
        family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

   ❑    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
        this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                            $6,305.00




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                       Total claim

       From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)                                                                                      $0.00



    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                                             $0.00



    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                                   $0.00



    9d. Student loans. (Copy line 6f.)                                                                                                $41,017.88



    9e.Obligations arising out of a separation agreement or divorce that you did not report as priority                                   $0.00
       claims. (Copy line 6g.)



    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                         +                      $0.00



    9g. Total. Add lines 9a through 9f.                                                                                              $41,017.88




Official Form 106Sum                                   Summary of Your Assets and Liabilities and Certain Statistical Information                     page 2 of 2
                Case:19-13777-MER Doc#:1 Filed:05/03/19
 Fill in this information to identify your case:
                                                                                           Entered:05/03/19 15:30:23 Page50 of 78

  Debtor 1                   Leonardo              Martin             Marrero
                             First Name            Middle Name       Last Name

  Debtor 2                   Eva                   Esmeralda          Escalona
  (Spouse, if filing)        First Name            Middle Name       Last Name

  United States Bankruptcy Court for the:                          District of Colorado

  Case number                                                                                                                          ❑    Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                                12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
   ❑Yes. Name of person                                                              . Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
                                                                                       (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are true and correct.




   ✘ /s/ Leonardo Martin Marrero                                        ✘ /s/ Eva Esmeralda Escalona
        Leonardo Martin Marrero, Debtor 1                                   Eva Esmeralda Escalona, Debtor 2


        Date 05/03/2019                                                     Date 05/03/2019
                MM/ DD/ YYYY                                                      MM/ DD/ YYYY




Official Form 106Dec                                           Declaration About an Individual Debtor's Schedules
               Case:19-13777-MER Doc#:1 Filed:05/03/19                                                Entered:05/03/19 15:30:23 Page51 of 78
 Fill in this information to identify your case:

  Debtor 1                   Leonardo              Martin              Marrero
                             First Name            Middle Name        Last Name

  Debtor 2                   Eva                   Esmeralda           Escalona
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                            District of Colorado

  Case number                                                                                                                        ❑   Check if this is an
  (if known)                                                                                                                             amended filing


Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                           04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.




 Part 1: Give Details About Your Marital Status and Where You Lived Before


  1. What is your current marital status?

    ✔ Married
    ❑
    ❑ Not married
  2. During the last 3 years, have you lived anywhere other than where you live now?

    ❑ No
    ✔ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
    ❑
      Debtor 1:                                               Dates Debtor 1 lived       Debtor 2:                                         Dates Debtor 2 lived
                                                              there                                                                        there


                                                                                       ✔ Same as Debtor 1
                                                                                       ❑                                                  ✔ Same as Debtor 1
                                                                                                                                          ❑
     20900 FM 1093 #5203                                    From 08/01/2015                                                              From
    Number      Street
                                                            To     08/01/2017             Number       Street                            To

     Richmond, TX 77407
    City                               State ZIP Code
                                                                                          City                      State ZIP Code


                                                                                       ✔ Same as Debtor 1
                                                                                       ❑                                                  ✔ Same as Debtor 1
                                                                                                                                          ❑
     376 W. 7th Street                                      From 08/01/2011                                                              From
    Number      Street
                                                            To     08/01/2015             Number       Street                            To

     Palisade, CO 81526
    City                               State ZIP Code
                                                                                          City                      State ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 1
              Case:19-13777-MER Doc#:1 Filed:05/03/19                                           Entered:05/03/19 15:30:23 Page52 of 78

Debtor 1            Leonardo             Martin                   Marrero
Debtor 2            Eva                  Esmeralda                Escalona                                            Case number (if known)
                    First Name           Middle Name              Last Name



  3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?(Community property states and territories
  include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

    ✔ No
    ❑
    ❑ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2: Explain the Sources of Your Income


  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
  Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
  If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

    ❑ No
    ✔ Yes. Fill in the details.
    ❑
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross Income                  Sources of income             Gross Income
                                                    Check all that apply.         (before deductions and        Check all that apply.         (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the
                                                   ✔ Wages, commissions,
                                                   ❑                                                           ✔ Wages, commissions,
                                                                                                               ❑
                                                       bonuses, tips                         $26,598.68            bonuses, tips                              $0.00
    date you filed for bankruptcy:
                                                   ❑Operating a business                                       ❑Operating a business

    For last calendar year:                        ✔ Wages, commissions,
                                                   ❑                                                           ✔ Wages, commissions,
                                                                                                               ❑
                                                       bonuses, tips                         $51,905.00            bonuses, tips                              $0.00
    (January 1 to December 31, 2018         )
                                     YYYY          ❑Operating a business                                       ❑Operating a business

    For the calendar year before that:             ✔ Wages, commissions,
                                                   ❑                                                           ✔ Wages, commissions,
                                                                                                               ❑
                                                       bonuses, tips                         $65,398.00            bonuses, tips                              $0.00
    (January 1 to December 31, 2017         )
                                     YYYY          ❑Operating a business                                       ❑Operating a business


  5. Did you receive any other income during this year or the two previous calendar years?
  Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other public benefit
  payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you
  have income that you received together, list it only once under Debtor 1.

    ❑ No
    ✔ Yes. Fill in the details.
    ❑
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross income from each        Sources of income             Gross Income from each
                                                    Describe below.               source                        Describe below.               source
                                                                                  (before deductions and                                      (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the
    date you filed for bankruptcy:




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 2
              Case:19-13777-MER Doc#:1 Filed:05/03/19                                              Entered:05/03/19 15:30:23 Page53 of 78

Debtor 1            Leonardo             Martin                    Marrero
Debtor 2            Eva                  Esmeralda                 Escalona                                               Case number (if known)
                    First Name              Middle Name             Last Name


    For last calendar year:                           401K                                          $593.35
    (January 1 to December 31, 2018          )
                                     YYYY




    For the calendar year before that:
    (January 1 to December 31, 2017          )
                                     YYYY




 Part 3: List Certain Payments You Made Before You Filed for Bankruptcy


  6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

    ❑No.       Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
               individual primarily for a personal, family, or household purpose.”
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

               ❑No. Go to line 7.
               ❑Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
                          creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                          payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.


    ✔Yes.
    ❑          Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               ❑No. Go to line 7.
               ✔Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
               ❑
                          payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                          this bankruptcy case.

                                                             Dates of              Total amount paid            Amount you still owe        Was this payment for…
                                                             payment

                                                                                                                                          ❑Mortgage
              Chase Bank
             Creditor's Name
                                                             2/19/19                            $2,485.42                    $17,062.03
                                                                                                                                          ✔ Car
                                                                                                                                          ❑
              PO Box 15298                                   3/11/19                                                                      ❑Credit card
             Number      Street
                                                                                                                                          ❑Loan repayment
                                                                                                                                          ❑Suppliers or vendors
                                                             1/23/19
              Wilmington, DE 19850
                                                                                                                                          ❑Other
             City                   State        ZIP Code




  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
  Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an
  officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a business you operate as a sole
  proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

    ✔ No
    ❑
    ❑Yes. List all payments to an insider.



Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 3
                 Case:19-13777-MER Doc#:1 Filed:05/03/19                                          Entered:05/03/19 15:30:23 Page54 of 78

Debtor 1            Leonardo              Martin                   Marrero
Debtor 2            Eva                   Esmeralda                Escalona                                             Case number (if known)
                    First Name            Middle Name                Last Name

                                                          Dates of               Total amount paid     Amount you still owe       Reason for this payment
                                                          payment



    Insider's Name


    Number       Street




    City                         State   ZIP Code




  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an insider?
  Include payments on debts guaranteed or cosigned by an insider.

    ✔ No
    ❑
    ❑Yes. List all payments that benefited an insider.
                                                          Dates of               Total amount paid     Amount you still owe       Reason for this payment
                                                          payment                                                                 Include creditor’s name



    Insider's Name


    Number       Street




    City                         State   ZIP Code




 Part 4: Identify Legal Actions, Repossessions, and Foreclosures


  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
  List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and contract
  disputes.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                    Nature of the case                           Court or agency                                  Status of the case

                                                    Money
    Case title       B&R Check Holders, Inc
                     dba Loan Stop v. Leonardo
                                                                                                Mesa County Court                                ❑Pending
                                                                                                                                                 ❑On appeal
                                                                                               Court Name
                     Marrero
                                                                                                P.O. Box 20,000
                                                                                                                                                 ✔Concluded
                                                                                                                                                 ❑
    Case number 19C30419                                                                        125 N. Spruce Street
                                                                                               Number       Street
                                                                                                Grand Junction, CO 81501
                                                                                               City                       State      ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                  page 4
                 Case:19-13777-MER Doc#:1 Filed:05/03/19                                          Entered:05/03/19 15:30:23 Page55 of 78

Debtor 1            Leonardo               Martin                    Marrero
Debtor 2            Eva                    Esmeralda                 Escalona                                         Case number (if known)
                    First Name             Middle Name               Last Name

                                                      Nature of the case                        Court or agency                                Status of the case

                                                      Money
    Case title        Cavalry SPV I, LLC v. Eva
                      Escalona
                                                                                               Mesa County Court                            ❑Pending
                                                                                                                                            ❑On appeal
                                                                                               Court Name

    Case number 18C32258                                                                       P.O. Box 20,000
                                                                                                                                            ✔Concluded
                                                                                                                                            ❑
                                                                                               125 N. Spruce Street
                                                                                               Number       Street
                                                                                               Grand Junction, CO 81501
                                                                                               City                    State    ZIP Code




  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
  Check all that apply and fill in the details below.

    ❑No. Go to line 11.
    ✔Yes. Fill in the information below.
    ❑
                                                                      Describe the property                                  Date               Value of the property
                                                                     2015 Fiat 500E
     Primeritus Financial Services                                                                                         12/11/2018                      $13,323.00
    Creditor’s Name

     435 Metroplex Drive
    Number       Street                                               Explain what happened

                                                                     ✔Property was repossessed.
                                                                     ❑
                                                                     ❑Property was foreclosed.
     Nashville, TN 37211                                             ❑Property was garnished.
                                                                     ❑Property was attached, seized, or levied.
    City                          State    ZIP Code




  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts or refuse
  to make a payment because you owed a debt?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                              Describe the action the creditor took                       Date action was      Amount
                                                                                                                          taken
    Creditor’s Name


    Number       Street



    City                         State     ZIP Code
                                                           Last 4 digits of account number: XXXX–




  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-appointed
  receiver, a custodian, or another official?

    ✔ No
    ❑
    ❑Yes


Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 5
              Case:19-13777-MER Doc#:1 Filed:05/03/19                                           Entered:05/03/19 15:30:23 Page56 of 78

Debtor 1             Leonardo               Martin                 Marrero
Debtor 2             Eva                    Esmeralda              Escalona                                         Case number (if known)
                     First Name             Middle Name             Last Name
 Part 5: List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift.
     Gifts with a total value of more than $600 per         Describe the gifts                                          Dates you gave       Value
     person                                                                                                             the gifts



    Person to Whom You Gave the Gift




    Number      Street



    City                            State   ZIP Code

    Person’s relationship to you



  14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift or contribution.
     Gifts or contributions to charities that     Describe what you contributed                                    Date you              Value
     total more than $600                                                                                          contributed



    Charity’s Name




    Number      Street



    City                    State    ZIP Code




 Part 6: List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or gambling?

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 6
              Case:19-13777-MER Doc#:1 Filed:05/03/19                                          Entered:05/03/19 15:30:23 Page57 of 78

Debtor 1            Leonardo           Martin                   Marrero
Debtor 2            Eva                Esmeralda                Escalona                                        Case number (if known)
                    First Name          Middle Name              Last Name

     Describe the property you lost and       Describe any insurance coverage for the loss                    Date of your loss     Value of property lost
     how the loss occurred                    Include the amount that insurance has paid. List pending
                                              insurance claims on line 33 of Schedule A/B: Property.




 Part 7: List Certain Payments or Transfers


  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted about
  seeking bankruptcy or preparing a bankruptcy petition?
  Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                Description and value of any property transferred              Date payment or      Amount of payment
                                                                                                               transfer was made
    Person Who Was Paid


    Number     Street




    City                   State   ZIP Code


    Email or website address


    Person Who Made the Payment, if Not You




  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised to help you
  deal with your creditors or to make payments to your creditors?
  Do not include any payment or transfer that you listed on line 16.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                Description and value of any property transferred              Date payment or      Amount of payment
                                                                                                               transfer was made
    Person Who Was Paid



    Number     Street




    City                   State   ZIP Code




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7
              Case:19-13777-MER Doc#:1 Filed:05/03/19                                        Entered:05/03/19 15:30:23 Page58 of 78

Debtor 1            Leonardo            Martin                  Marrero
Debtor 2            Eva                 Esmeralda               Escalona                                          Case number (if known)
                    First Name          Middle Name             Last Name



  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in the
  ordinary course of your business or financial affairs?
  Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
  Do not include gifts and transfers that you have already listed on this statement.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                Description and value of property           Describe any property or payments received       Date transfer was
                                                transferred                                 or debts paid in exchange                        made

    Person Who Received Transfer


    Number     Street




    City                   State   ZIP Code

    Person's relationship to you




  19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a beneficiary?(These are
  often called asset-protection devices.)

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                               Description and value of the property transferred                                             Date transfer was
                                                                                                                                             made


    Name of trust




 Part 8: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units


  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed, sold, moved, or
  transferred?
  Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage houses, pension funds,
  cooperatives, associations, and other financial institutions.

    ❑No
    ✔Yes. Fill in the details.
    ❑




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 8
              Case:19-13777-MER Doc#:1 Filed:05/03/19                                           Entered:05/03/19 15:30:23 Page59 of 78

Debtor 1            Leonardo             Martin                Marrero
Debtor 2            Eva                  Esmeralda             Escalona                                            Case number (if known)
                    First Name           Middle Name           Last Name

                                                Last 4 digits of account number             Type of account or      Date account was          Last balance
                                                                                            instrument              closed, sold, moved, or   before closing or
                                                                                                                    transferred               transfer

     Bellco Federal Credit Union
                                                                                            ✔Checking
                                                                                                                     09/2018                       ($184.36)
                                                                                            ❑
    Name of Financial Institution               XXXX– 6        6    2        2
     P.O. Box 6611                                                                          ❑Savings
    Number      Street
                                                                                            ❑Money market
                                                                                            ❑Brokerage
                                                                                            ❑Other
     Grand Junction, CO 81505
    City                   State    ZIP Code

    Wells Fargo Bank
                                                                                                                     3/13/2018                     ($692.60)
                                                                                            ❑Checking
    Name of Financial Institution               XXXX– 1        0    8        0
     PO Box 10347                                                                           ✔Savings
                                                                                            ❑
    Number      Street
                                                                                            ❑Money market
                                                                                            ❑Brokerage
                                                                                            ❑Other
     Des Moines, IA 50306
    City                   State    ZIP Code

    Wells Fargo Bank
                                                                                            ✔Checking
                                                                                                                     4/24/2018                   ($1,040.08)
                                                                                            ❑
    Name of Financial Institution               XXXX– 6        4    7        5
     PO Box 10347                                                                           ❑Savings
    Number      Street
                                                                                            ❑Money market
                                                                                            ❑Brokerage
                                                                                            ❑Other
     Des Moines, IA 50306
    City                   State    ZIP Code




  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or other
  valuables?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                 Who else had access to it?                        Describe the contents                      Do you still have
                                                                                                                                              it?

                                                                                                                                              ❑No
    Name of Financial Institution               Name
                                                                                                                                              ❑Yes

    Number      Street                          Number     Street



                                                City                 State       ZIP Code

    City                   State    ZIP Code




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 9
              Case:19-13777-MER Doc#:1 Filed:05/03/19                                     Entered:05/03/19 15:30:23 Page60 of 78

Debtor 1            Leonardo            Martin                Marrero
Debtor 2            Eva                 Esmeralda             Escalona                                        Case number (if known)
                    First Name          Middle Name           Last Name



  22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                Who else has or had access to it?            Describe the contents                       Do you still have
                                                                                                                                         it?

                                                                                                                                       ❑No
    Name of Storage Facility                   Name
                                                                                                                                       ❑Yes

    Number     Street                          Number     Street



                                               City                 State   ZIP Code

    City                   State   ZIP Code




 Part 9: Identify Property You Hold or Control for Someone Else


  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for someone.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                Where is the property?                       Describe the property                       Value


    Owner's Name
                                               Number     Street


    Number     Street

                                               City                 State   ZIP Code


    City                   State   ZIP Code




Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 10
              Case:19-13777-MER Doc#:1 Filed:05/03/19                                              Entered:05/03/19 15:30:23 Page61 of 78

Debtor 1            Leonardo              Martin                   Marrero
Debtor 2            Eva                   Esmeralda                Escalona                                              Case number (if known)
                    First Name            Middle Name               Last Name
 Part 10: Give Details About Environmental Information


  For the purpose of Part 10, the following definitions apply:
      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or toxic substances, wastes,
      or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations controlling the cleanup of these substances,
      wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to own, operate, or utilize it,
      including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant,
      contaminant, or similar term.
  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                   Governmental unit                           Environmental law, if you know it                         Date of notice


    Name of site                                  Governmental unit



    Number     Street                             Number      Street


                                                  City                 State   ZIP Code


    City                   State   ZIP Code




  25. Have you notified any governmental unit of any release of hazardous material?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                   Governmental unit                           Environmental law, if you know it                         Date of notice


    Name of site                                  Governmental unit



    Number     Street                             Number      Street


                                                  City                 State   ZIP Code


    City                   State   ZIP Code




  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                   page 11
                Case:19-13777-MER Doc#:1 Filed:05/03/19                                              Entered:05/03/19 15:30:23 Page62 of 78

Debtor 1             Leonardo               Martin                    Marrero
Debtor 2             Eva                    Esmeralda                 Escalona                                             Case number (if known)
                     First Name             Middle Name               Last Name

                                                     Court or agency                             Nature of the case                                   Status of the case


    Case title
                                                    Court Name
                                                                                                                                                    ❑Pending
                                                                                                                                                    ❑On appeal
                                                                                                                                                    ❑Concluded
                                                    Number       Street


    Case number
                                                    City                  State   ZIP Code




 Part 11: Give Details About Your Business or Connections to Any Business


  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

           ❑ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           ❑ A member of a limited liability company (LLC) or limited liability partnership (LLP)
           ❑ A partner in a partnership
           ❑ An officer, director, or managing executive of a corporation
           ❑ An owner of at least 5% of the voting or equity securities of a corporation
    ✔No. None of the above applies. Go to Part 12.
    ❑
    ❑Yes. Check all that apply above and fill in the details below for each business.
                                                      Describe the nature of the business                          Employer Identification number
                                                                                                                   Do not include Social Security number or ITIN.
    Name
                                                                                                                    EIN:          –

    Number        Street
                                                      Name of accountant or bookkeeper                             Dates business existed

                                                                                                                    From                 To

    City                     State    ZIP Code



  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial institutions, creditors,
  or other parties.

    ✔ No
    ❑
    ❑Yes. Fill in the details below.
                                                       Date issued



    Name                                             MM / DD / YYYY



    Number        Street




    City                     State    ZIP Code




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 12
            Case:19-13777-MER Doc#:1 Filed:05/03/19                                       Entered:05/03/19 15:30:23 Page63 of 78

Debtor 1           Leonardo             Martin                 Marrero
Debtor 2           Eva                  Esmeralda              Escalona                                        Case number (if known)
                   First Name           Middle Name             Last Name




Part 12: Sign Below


 I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are true and
 correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
 can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




   ✘                 /s/ Leonardo Martin Marrero                    ✘                  /s/ Eva Esmeralda Escalona
       Signature of Leonardo Martin Marrero, Debtor 1                   Signature of Eva Esmeralda Escalona, Debtor 2


       Date 05/03/2019                                                  Date 05/03/2019




 Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

   ✔ No
   ❑
   ❑Yes
 Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
                                                                                                     Attach the Bankruptcy Petition Preparer’s Notice,
   ❑Yes. Name of person                                                                              Declaration, and Signature (Official Form 119).
               Case:19-13777-MER Doc#:1 Filed:05/03/19
 Fill in this information to identify your case:
                                                                                               Entered:05/03/19 15:30:23 Page64 of 78

  Debtor 1                   Leonardo              Martin             Marrero
                             First Name            Middle Name       Last Name

  Debtor 2                   Eva                   Esmeralda          Escalona
  (Spouse, if filing)        First Name            Middle Name       Last Name

  United States Bankruptcy Court for the:                          District of Colorado

  Case number                                                                                                                          ❑    Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                                      12/15
If you are an individual filing under chapter 7, you must fill out this form if:
■ creditors have claims secured by your property, or
■ you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors, whichever is earlier, unless
the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign and date the form.
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known).



 Part 1: List Your Creditors Who Have Secured Claims

 1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the information below.
     Identify the creditor and the property that is collateral             What do you intend to do with the property that secures a Did you claim the property as
                                                                           debt?                                                     exempt on Schedule C?

    Creditor’s                                                             ❑ Surrender the property.                                      ❑ No
    name:                 Mazda Capital Services
                                                                           ❑ Retain the property and redeem it.                           ✔ Yes
                                                                                                                                          ❑
    Description of        2016 Mazda CX-5                                  ✔ Retain the property and enter into a
                                                                           ❑
    property                                                                       Reaffirmation Agreement.
    securing debt:
                                                                           ❑ Retain the property and [explain]:


    Creditor’s                                                             ✔ Surrender the property.
                                                                           ❑                                                              ❑ No
    name:                 Furniture Row
                                                                           ❑ Retain the property and redeem it.                           ✔ Yes
                                                                                                                                          ❑
    Description of
    property
                          Dinning Table and 3 bedroom sets
                                                                           ❑ Retain the property and enter into a
                                                                                   Reaffirmation Agreement.
    securing debt:
                                                                           ❑ Retain the property and [explain]:




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                               page 1
 Debtor 1    Case:19-13777-MER
                 Leonardo   MartinDoc#:1 Filed:05/03/19
                                           Marrero                                        Entered:05/03/19 15:30:23 Page65 of 78
 Debtor 2             Eva                      Esmeralda           Escalona                                        Case number (if known)
                      First Name               Middle Name          Last Name


 Part 2: List Your Unexpired Personal Property Leases

 For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in the information
 below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You may assume an unexpired personal
 property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

     Describe your unexpired personal property leases                                                                                Will the lease be assumed?
    Lessor’s name:                 Furniture Row                                                                                     ✔ No
                                                                                                                                     ❑
                                                                                                                                     ❑ Yes
    Description of leased
    property:                      Furniture

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:




 Part 3: Sign Below


   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal property that
   is subject to an unexpired lease.



✘                   /s/ Leonardo Martin Marrero                     ✘                 /s/ Eva Esmeralda Escalona
    Signature of Debtor 1                                               Signature of Debtor 2


    Date 05/03/2019                                                     Date 05/03/2019
            MM/ DD/ YYYY                                                        MM/ DD/ YYYY




Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                                             page 2
          Case:19-13777-MER Doc#:1 Filed:05/03/19                                              Entered:05/03/19 15:30:23 Page66 of 78
B2030 (Form 2030)(12/15)


                                                    United States Bankruptcy Court
                                                                         District of Colorado

In re
Marrero, Leonardo Martin                                                                                                Case No.
Escalona, Eva Esmeralda                                                                                                 Chapter     7
Debtor(s)


                                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
     compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
     rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
            For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . .                            $0.00
            Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . .                              $0.00
            Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              $0.00

2.   The source of the compensation to be paid to me was:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
3.   The source of compensation to be paid to me is:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
4.   ✔
     ❑   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
     of my law firm.

     ❑   I have agreed to share the above-disclosed compensation with another person or persons who are not members or associates
     of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
     a.    Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
           bankruptcy;
     b.    Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
     c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                                             CERTIFICATION

                           I certify that the foregoing is a complete statement of any agreement or arrangement for
                         payment to me for representation of the debtor(s) in this bankruptcy proceeding.

                         05/03/2019                                       /s/ Andrea Rosenberry
                         Date                                                  Signature of Attorney

                                                                          Colorado Legal Services
                                                                             Name of law firm
               Case:19-13777-MER Doc#:1 Filed:05/03/19
 Fill in this information to identify your case:
                                                                                              Entered:05/03/19
                                                                                                           Check15:30:23
                                                                                                                 one box only as Page67
                                                                                                                                 directed in thisof  78and in Form
                                                                                                                                                  form
                                                                                                                      122A-1Supp:
  Debtor 1                   Leonardo
                             First Name
                                                   Martin
                                                   Middle Name
                                                                        Marrero
                                                                        Last Name
                                                                                                                      ✔1. There is no presumption of abuse.
                                                                                                                      ❑
  Debtor 2                   Eva                   Esmeralda            Escalona                                      ❑2. The calculation to determine if a presumption of
  (Spouse, if filing)        First Name            Middle Name          Last Name                                        abuse applies will be made under Chapter 7 Means
                                                                                                                         Test Calculation (Official Form 122A-2).
  United States Bankruptcy Court for the:                           District of Colorado

  Case number
                                                                                                                      ❑3. The Means Test does not apply now because of
                                                                                                                         qualified military service but it could apply later.
  (if known)

                                                                                                                      ❑ Check if this is an amended filing
Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach a
separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1: Calculate Your Current Monthly Income

 1.   What is your marital and filing status? Check one only.
      ❑Not married. Fill out Column A, lines 2-11.
      ✔ Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
      ❑
      ❑ Married and your spouse is NOT filing with you. You and your spouse are:
         ✔ Living in the same household and are not legally separated. Fill out both Column A and B, lines 2-11.
         ❑
         ❑Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
               penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are living
               apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

        Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case.11 U.S.C. §
        101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied
        during the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if
        both spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                                 Column A               Column B
                                                                                                                 Debtor 1               Debtor 2 or
                                                                                                                                        non-filing spouse

 2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all                                      $6,305.00                         $0.00
    payroll deductions).

 3. Alimony and maintenance payments if Column B is filled in. Do not include payments from a                               $0.00                         $0.00
    spouse.
 4. All amounts from any source which are regularly paid for household expenses of you or your
    dependents, including child support. Include regular contributions from
    an unmarried partner, members of your household, your dependents, parents, and roommates.
    Include regular contributions from a spouse only if Column B is not filled in. Do not include
    payments you listed on line 3.                                                                                          $0.00                         $0.00

 5. Net income from operating a business, profession, or
    farm                                                                 Debtor 1          Debtor 2
                                                                              $0.00             $0.00
      Gross receipts (before all deductions)

      Ordinary and necessary operating expenses
                                                                    -         $0.00   -         $0.00

                                                                              $0.00            $0.00    Copy
      Net monthly income from a business, profession, or farm                                                               $0.00                         $0.00
                                                                                                        here →

 6. Net income from rental and other real property                       Debtor 1          Debtor 2
                                                                              $0.00             $0.00
      Gross receipts (before all deductions)

      Ordinary and necessary operating expenses
                                                                    -         $0.00   -         $0.00

                                                                              $0.00            $0.00    Copy
      Net monthly income from rental or other real property                                                                 $0.00                         $0.00
                                                                                                        here →

       7. Interest, dividends, and royalties                                                                                $0.00                         $0.00


 Official Form 122A-1                                             Chapter 7 Statement of Your Current Monthly Income                                                        page 1
Debtor 1        Case:19-13777-MER
                    Leonardo   MartinDoc#:1 Filed:05/03/19
                                              Marrero                                                                    Entered:05/03/19 15:30:23 Page68 of 78
Debtor 2                    Eva                                Esmeralda                             Escalona                                             Case number (if known)
                            First Name                         Middle Name                               Last Name
                                                                                                                                         Column A                          Column B
                                                                                                                                         Debtor 1                          Debtor 2 or
                                                                                                                                                                           non-filing spouse
       8. Unemployment compensation                                                                                                                         $0.00                        $0.00
            Do not enter the amount if you contend that the amount received was a benefit under
           the Social Security Act. Instead, list it here: ..................................................        ↓
           For you....................................................................................                     $0.00
           For your spouse......................................................................                           $0.00
       9. Pension or retirement income. Do not include any amount received that was a benefit                                                               $0.00                        $0.00
          under the Social Security Act.

      10. Income from all other sources not listed above. Specify the source and amount.
          Do not include any benefits received under the Social Security Act or payments received
          as a victim of a war crime, a crime against humanity, or international or domestic
          terrorism. If necessary, list other sources on a separate page and put the total below.




     Total amounts from separate pages, if any.                                                                                         +                                   +
                                                                                                                                                     $6,305.00              +           $0.00    =       $6,305.00
       11. Calculate your total current monthly income. Add lines 2 through 10 for each
           column. Then add the total for Column A to the total for Column B.
                                                                                                                                                                                                      Total current
                                                                                                                                                                                                     monthly income



 Part 2: Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

   12a. Copy your total current monthly income from line 11....................................................................................                         Copy line 11 here →            $6,305.00

             Multiply by 12 (the number of months in a year).                                                                                                                                        X 12
   12b. The result is your annual income for this part of the form.                                                                                                                    12b.           $75,660.00

13. Calculate the median family income that applies to you. Follow these steps:
    Fill in the state in which you live.                                                   Colorado

    Fill in the number of people in your household.                                    5

    Fill in the median family income for your state and size of household....................................................................................................           13.          $113,730.00
    To find a list of applicable median income amounts, go online using the link specified in the separate
    instructions for this form. This list may also be available at the bankruptcy clerk's office.
14. How do the lines compare?
        ✔Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
   14a. ❑
          Go to Part 3.
   14b. ❑Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2. Go to Part
         3 and fill out Form 122A–2.
 Part 3: Sign Below

       By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


       X /s/ Leonardo Martin Marrero                                                                                     X /s/ Eva Esmeralda Escalona
             Signature of Debtor 1                                                                                            Signature of Debtor 2

            Date            05/03/2019                                                                                       Date           05/03/2019
                         MM/DD/YYYY                                                                                                    MM/DD/YYYY

       If you checked line 14a, do NOT fill out or file Form 122A–2.

       If you checked line 14b, fill out Form 122A–2 and file it with this form.

Official Form 122A-1                                                                            Chapter 7 Statement of Your Current Monthly Income                                                             page 2
       Case:19-13777-MER Doc#:1IN THE
                                   Filed:05/03/19      Entered:05/03/19
                                      UNITED STATES BANKRUPTCY COURT    15:30:23 Page69 of 78
                                                                 DISTRICT OF COLORADO
                                                                    DENVER DIVISION

IN RE: Marrero, Leonardo Martin                                                              CASE NO
       Escalona, Eva Esmeralda
                                                                                             CHAPTER 7




                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date       05/03/2019              Signature                                 /s/ Leonardo Martin Marrero
                                                                           Leonardo Martin Marrero, Debtor


Date       05/03/2019              Signature                                 /s/ Eva Esmeralda Escalona
                                                                        Eva Esmeralda Escalona, Joint Debtor
Case:19-13777-MER Doc#:1 Filed:05/03/19       Entered:05/03/19 15:30:23 Page70 of 78

                               A-1 Collections Agency
                               PO Box 1929
                               Grand Junction, CO 81502




                               Advance America
                               325 I70 Business Loop Unit D
                               Clifton, CO 81520




                               Amazon.com
                               c/o Synchrony Bank/Amazon
                               PO Box 960013
                               Orlando, FL 32896



                               Bank of America, N.A.
                               100 N. Tyron Street
                               Charlotte, NC 28255




                               Barclays Bank Delaware
                               100 West Street
                               Wilmington, DE 19801




                               Bellco Federal Credit Union
                               P.O. Box 6611
                               Grand Junction, CO 81505




                               Bridgecrest
                               PO Box 29018
                               Phoenix, AZ 85038




                               Canyon Lakes Dentistry
                               4031 FM 1463 99
                               Katy, TX 77494
Case:19-13777-MER Doc#:1 Filed:05/03/19        Entered:05/03/19 15:30:23 Page71 of 78

                               Capital One
                               PO Box 30285
                               Salt Lake City, UT 84130




                               Capital One
                               PO Box 85619
                               Richmond, VA 23285




                               Cavalry SPV I, LLC
                               4050 E Cotton Center Blvd
                               Phoenix, AZ 85040-8861




                               Central Indiana Orthopedics,
                               PC
                               c/o Atlas Collections
                               PO Box 44
                               Muncie, IN 47308


                               Chase Bank
                               PO Box 15298
                               Wilmington, DE 19850




                               Client Services
                               3451 Harry S Truman Blvd.
                               Saint Charles, MO 63301




                               Colorado WestDermatology
                               2530 N 8th Street 205
                               Grand Junction, CO 81501




                               Comenity Bank
                               12921 S Vista Station Blvd Ste 400
                               Draper, UT 84020-2374
Case:19-13777-MER Doc#:1 Filed:05/03/19       Entered:05/03/19 15:30:23 Page72 of 78

                               Community Hospital
                               c/o A-1 Collection Agency
                               715 Horizon Drive 201
                               Grand Junction, CO 81506



                               Credit Control, LLC
                               PO Box 31179
                               Tampa, FL 33631




                               Diagnostic Radiology
                               Billing Department
                               PO Box 308
                               Montrose, CO 81402



                               Family Health West
                               c/o A-1 Collections Agency
                               715 Horizon Drive 201
                               Grand Junction, CO 81506



                               Financial Recovery
                               Associates
                               PO Box 385908
                               Minneapolis, MN 55438



                               FMS Inc
                               PO Box 707600
                               Tulsa, OK 74170




                               Frontier Airlines
                               4545 Airport Way
                               Denver, CO 80239




                               Furniture Row
                               c/o Capital One Retail Services
                               PO Box 60504
                               City of Industry, CA 91716
Case:19-13777-MER Doc#:1 Filed:05/03/19       Entered:05/03/19 15:30:23 Page73 of 78

                               Grand River Hospital District
                               AR Services
                               PO Box 1927
                               Grand Junction, CO 81502



                               Hale Tax Solutions
                               International, Inc
                               PO Box 1350
                               Clifton, CO 81520



                               IC System
                               PO Box 64437
                               Saint Paul, MN 55164




                               James G. Anderson, PC
                               12101 E. 2nd Avenue 202
                               Aurora, CO 80011




                               JH Portfolio Debt Equiti
                               5757 Phantom Drive 225
                               Hazelwood, MO 63042




                               Justice
                               c/o Capital One Retail Services
                               PO Box 60504
                               City of Industry, CA 91716



                               Kohl's
                               PO Box 30510
                               Los Angeles, CA 90030




                               Loan Stop
                               1005 N. 12th Street 104
                               Grand Junction, CO 81501
Case:19-13777-MER Doc#:1 Filed:05/03/19      Entered:05/03/19 15:30:23 Page74 of 78

                               LTD Financial Services
                               3200 Wilcrest 600
                               Houston, TX 77042




                               Machol & Johannes, LLC
                               700 17th Street 200
                               Denver, CO 80202




                               Macy's
                               9111 Duke Boulevard Mason, OH 45040
                               45040




                               Mazda Capital Services
                               c/o Chase
                               P.O. Box 78069
                               Phoenix, AZ 85062



                               McCarthy & Wolff
                               26000 Cannon Road
                               Bedford, OH 44146




                               Mercantile
                               165 Lawrence Bell Drive 100
                               Buffalo, NY 14221




                               Midland Credit Management
                               2365 Northside Drive 300
                               San Diego, CA 92108




                               Mohela
                               633 Sprint Drive
                               Chesterfield, MO 63005
Case:19-13777-MER Doc#:1 Filed:05/03/19       Entered:05/03/19 15:30:23 Page75 of 78

                               Monarch Recovery
                               Management, Inc
                               3260 Tillman Drive 75
                               Bensalem, PA 19020



                               MRS Associates
                               1930 Olney Avenue
                               Cherry Hill, NJ 08003




                               Nationwide Credit, Inc
                               PO Box 14581
                               Des Moines, IA 50306




                               Northstar Location Services,
                               LLC
                               4285 Genesee Street
                               Buffalo, NY 14225



                               Oliphant financial
                               PO Box 740882
                               Atlanta, GA 30374




                               Portfolio Recovery
                               Associates
                               Dept 922
                               PO Box 4115
                               Concord, CA 94524


                               Primeritus Financial Services
                               435 Metroplex Drive
                               Nashville, TN 37211




                               Progressive
                               256 West Data Drive
                               Draper, UT 84020
Case:19-13777-MER Doc#:1 Filed:05/03/19       Entered:05/03/19 15:30:23 Page76 of 78

                               Progressive Leasing
                               256 Data Drive
                               Draper, UT 84020




                               Qualia Collection Services
                               PO Box 4699
                               Petaluma, CA 94955




                               Radius Global Solutions
                               PO Box 390846
                               Minneapolis, MN 55439




                               Rocky Mountain Orthopedic
                               Associates
                               c/o Wakefield & Associates
                               PO Box 58 Unit A
                               Fort Morgan, CO 80701


                               RPM
                               20818 44th Avenue 140
                               Lynnwood, WA 98036




                               Spectrum
                               c/o Charter Communications
                               PO Box 742614
                               Cincinnati, OH 45274



                               St. Mary's Medical Center
                               SCL Health System
                               PO Box 912587
                               Denver, CO 80291



                               Suttell & Hammer
                               PO Box C-90006
                               Bellevue, WA 98009
Case:19-13777-MER Doc#:1 Filed:05/03/19       Entered:05/03/19 15:30:23 Page77 of 78

                               Sychrony Bank
                               140 Wekiva Springs Road
                               Longwood, FL 32779




                               Sychrony Bank
                               PO Box 965013
                               Orlando, FL 32896




                               Syncb/Sam's Club
                               PO Box 965005
                               Orlando, FL 32896




                               Synchrony Bank
                               140 Wekiva Springs Rd
                               Longwood, FL 32779-3604




                               Synchrony Bank/Care Credit
                               Credit Corp Solutions Inc
                               180 Election Road 200
                               Draper, UT 84020



                               Target Card Services
                               3901 West 53rd Street
                               Sioux Falls, SD 57106




                               Verizon Wireless
                               PO Box 1548
                               Lynnwood, WA 98046




                               Wells Fargo Bank
                               PO Box 10347
                               Des Moines, IA 50306
Case:19-13777-MER Doc#:1 Filed:05/03/19      Entered:05/03/19 15:30:23 Page78 of 78

                               Western Valley Family
                               Practice
                               281 North Plum Street
                               Fruita, CO 81521
